--------------------------------------------------------------------------------

EXHIBIT 10.19
 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED
SECOND LIEN TERM LOAN AGREEMENT
 
dated as of April 9, 2009
 
among
 
ROSETTA RESOURCES INC.,
as Borrower,
 
BNP PARIBAS,
as Administrative Agent,
 
WELLS FARGO ENERGY CAPITAL, INC.
as Syndication Agent,
 
UNIONBANCAL EQUITIES, INC.,
as Documentation Agent
 
and
 
THE LENDERS PARTY HERETO
 
_________________________

 
 
BNP PARIBAS SECURITIES CORP.
 
Sole Lead Arranger and Sole Bookrunner
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

       
Page
         
ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS
 
Section 1.01
 
Terms Defined Above
 
1
Section 1.02
 
Certain Defined Terms
 
1
Section 1.03
 
Types of Loans and Tranches
 
22
Section 1.04
 
Terms Generally; Rules of Construction
 
22
Section 1.05
 
Accounting Terms and Determinations; GAAP
 
22
         
ARTICLE II
THE CREDITS
 
Section 2.01
 
Term Loans.
 
23
Section 2.02
 
Loans and Tranches.
 
23
Section 2.03
 
Requests for Loans
 
24
Section 2.04
 
Interest Elections for Floating Rate Loans.
 
25
Section 2.05
 
Funding of Loans.
 
27
Section 2.06
 
Termination
 
28
Section 2.07
 
Total Reserve Value.
 
28
Section 2.08
 
Intercreditor Agreement
 
29
Section 2.09
 
Optional Increase in Aggregate Outstanding Loan Amounts.
 
29
         
ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES
 
Section 3.01
 
Repayment of Loans
 
30
Section 3.02
 
Interest.
 
30
Section 3.03
 
Alternate Rate of Interest
 
31
Section 3.04
 
Prepayments.
 
32
Section 3.05
 
Mandatory Prepayments.
 
33
Section 3.06
 
Fees
 
33
Section 3.07
 
No Make-Whole Amount for Floating Rate Loans
 
33
         
ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS
 
Section 4.01
 
Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
33
Section 4.02
 
Presumption of Payment by the Borrower
 
34
Section 4.03
 
Payments and Deductions; Defaulting Lenders.
 
35
Section 4.04
 
Disposition of Proceeds
 
35
         
ARTICLE V
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY
 
Section 5.01
 
Increased Costs.
 
36
Section 5.02
 
Break Funding Payments
 
37
Section 5.03
 
Taxes.
 
37


 
i

--------------------------------------------------------------------------------

 


Section 5.04
 
Mitigation Obligations; Replacement of Lenders.
 
38
Section 5.05
 
Illegality
 
39
         
ARTICLE VI
CONDITIONS PRECEDENT
 
Section 6.01
 
Effective Date
 
39
Section 6.02
 
Additional Conditions
 
41
         
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
 
Section 7.01
 
Organization; Powers
 
42
Section 7.02
 
Authority; Enforceability
 
42
Section 7.03
 
Approvals; No Conflicts
 
43
Section 7.04
 
Financial Condition; No Material Adverse Change.
 
43
Section 7.05
 
Litigation.
 
44
Section 7.06
 
Environmental Matters
 
44
Section 7.07
 
Compliance with the Laws and Agreements; No Defaults.
 
45
Section 7.08
 
Investment Company Act
 
45
Section 7.09
 
Taxes
 
45
Section 7.10
 
ERISA.
 
46
Section 7.11
 
Disclosure; No Material Misstatements
 
46
Section 7.12
 
Insurance
 
47
Section 7.13
 
Restriction on Liens
 
47
Section 7.14
 
Subsidiaries
 
47
Section 7.15
 
Location of Business and Offices
 
47
Section 7.16
 
Properties; Titles, Etc.
 
48
Section 7.17
 
Maintenance of Properties
 
49
Section 7.18
 
Gas Imbalances, Prepayments
 
49
Section 7.19
 
Marketing of Production
 
49
Section 7.20
 
Swap Agreements
 
50
Section 7.21
 
Use of Loans
 
50
Section 7.22
 
Solvency
 
50
         
ARTICLE VIII
AFFIRMATIVE COVENANTS
 
Section 8.01
 
Financial Statements; Other Information
 
50
Section 8.02
 
Notices of Material Events
 
53
Section 8.03
 
Existence; Conduct of Business
 
54
Section 8.04
 
Payment of Obligations
 
54
Section 8.05
 
Performance of Obligations under Loan Documents
 
54
Section 8.06
 
Operation and Maintenance of Properties
 
54
Section 8.07
 
Insurance
 
55
Section 8.08
 
Books and Records; Inspection Rights
 
56
Section 8.09
 
Compliance with Laws
 
56
Section 8.10
 
Environmental Matters.
 
56
Section 8.11
 
Further Assurances.
 
57
Section 8.12
 
Reserve Reports.
 
57


 
ii

--------------------------------------------------------------------------------

 


Section 8.13
 
Title Information.
 
59
Section 8.14
 
Additional Collateral; Additional Guarantors.
 
59
Section 8.15
 
ERISA Compliance
 
61
Section 8.16
 
Unrestricted Subsidiaries
 
61
Section 8.17
 
Marketing Activities.
 
61
Section 8.18
 
Swap Agreement Termination
 
61
         
ARTICLE IX
NEGATIVE COVENANTS
 
Section 9.01
 
Financial Covenants.
 
62
Section 9.02
 
Debt
 
62
Section 9.03
 
Liens
 
63
Section 9.04
 
Restricted Payments
 
63
Section 9.05
 
Investments, Loans and Advances
 
63
Section 9.06
 
Designation and Conversion of Restricted and Unrestricted Subsidiaries; Debt of
Unrestricted Subsidiaries.
 
65
Section 9.07
 
Nature of Business; International Operations
 
66
Section 9.08
 
Limitation on Leases
 
66
Section 9.09
 
Proceeds of Notes
 
66
Section 9.10
 
ERISA Compliance
 
66
Section 9.11
 
Sale or Discount of Receivables
 
67
Section 9.12
 
Mergers, Etc
 
67
Section 9.13
 
Sale of Properties
 
67
Section 9.14
 
Environmental Matters
 
68
Section 9.15
 
Transactions with Affiliates
 
68
Section 9.16
 
Subsidiaries
 
69
Section 9.17
 
Negative Pledge Agreements; Dividend Restrictions
 
69
Section 9.18
 
Gas Imbalances, Take-or-Pay or Other Prepayments
 
69
Section 9.19
 
Swap Agreements
 
69
Section 9.20
 
Gas Sales Contracts
 
70
Section 9.21
 
Anti-Layering
 
71
         
ARTICLE X
EVENTS OF DEFAULT; REMEDIES
 
Section 10.01
 
Events of Default
 
71
Section 10.02
 
Remedies of Lenders.
 
73
         
ARTICLE XI
THE AGENTS
 
Section 11.01
 
Appointment; Powers
 
74
Section 11.02
 
Duties and Obligations of Administrative Agent
 
75
Section 11.03
 
Action by Administrative Agent
 
75
Section 11.04
 
Reliance by Administrative Agent
 
76
Section 11.05
 
Subagents
 
76
Section 11.06
 
Resignation or Removal of Administrative Agent
 
77
Section 11.07
 
Agents as Lenders
 
77
Section 11.08
 
No Reliance.
 
77


 
iii

--------------------------------------------------------------------------------

 


Section 11.09
 
Administrative Agent May File Proofs of Claim
 
78
Section 11.10
 
Authority of Administrative Agent to Release Collateral and Liens
 
79
Section 11.11
 
The Arranger, and other Agents
 
79
         
ARTICLE XII
MISCELLANEOUS
 
Section 12.01
 
Notices.
 
79
Section 12.02
 
Waivers; Amendments.
 
80
Section 12.03
 
Expenses, Indemnity; Damage Waiver.
 
81
Section 12.04
 
Successors and Assigns.
 
83
Section 12.05
 
Survival; Revival; Reinstatement.
 
86
Section 12.06
 
Counterparts; Integration; Effectiveness.
 
87
Section 12.07
 
Severability
 
87
Section 12.08
 
Right of Setoff
 
87
Section 12.09
 
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
 
88
Section 12.10
 
Headings
 
89
Section 12.11
 
Confidentiality
 
89
Section 12.12
 
Interest Rate Limitation
 
89
Section 12.13
 
EXCULPATION PROVISIONS
 
90
Section 12.14
 
Reaffirmation and Grant of Security Interest
 
91
Section 12.15
 
No Third Party Beneficiaries
 
91
Section 12.16
 
USA Patriot Act Notice
 
91


 
iv

--------------------------------------------------------------------------------

 
 
ANNEXES, EXHIBITS AND SCHEDULES


 
Annex I
 
List of Commitments
     
Exhibit A
 
Form of Note
Exhibit B
 
Form of Borrowing Request
Exhibit C
 
Form of Interest Election Request
Exhibit D
 
Form of Compliance Certificate
Exhibit E
 
Security Instruments
Exhibit F
 
Form of Assignment and Assumption
Exhibit G
 
Form of Reserve Report Certificate
Exhibit H
 
Additional Lender Certificate
           
Schedule 7.05
 
Litigation
Schedule 7.14
 
Subsidiaries and Partnerships; Unrestricted Subsidiaries
Schedule 7.18
 
Gas Imbalances
Schedule 7.19
 
Marketing Contracts
Schedule 7.20
 
Swap Agreements
Schedule 9.05
 
Investments


 
v

--------------------------------------------------------------------------------

 

THIS AMENDED AND RESTATED SECOND LIEN TERM LOAN AGREEMENT dated as of April 9,
2009, is among: Rosetta Resources Inc., a corporation duly formed and existing
under the laws of the State of Delaware (the “Borrower”); each of the Lenders
from time to time party hereto; BNP Paribas (in its individual capacity, “BNP
Paribas”), as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”); Wells Fargo
Energy Capital, Inc. as syndication agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Syndication Agent”); and
UnionBanCal Equities, Inc. as documentation agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Documentation
Agent”).
 
R E C I T A L S
 
A.           The Borrower, the Administrative Agent and the other financial
institutions named and defined therein as lenders and agents are parties to that
certain Second Lien Term Loan Agreement dated July 7, 2005 (as amended from time
to time, the “Existing Term Loan Agreement”).
 
B.           The Borrower has requested the Lenders, and the Lenders have
agreed, to amend and restate the Existing Term Loan Agreement, subject to the
terms and conditions of this Agreement.
 
C.           In consideration of the mutual covenants and agreements herein
contained and of the loans and commitments hereinafter referred to, the parties
hereto agree as follows:
 
ARTICLE I
Definitions and Accounting Matters
 
Section 1.01          Terms Defined Above.  As used in this Agreement, each term
defined above has the meaning indicated above.
 
Section 1.02          Certain Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:
 
“ABR”, when used in reference to any Tranche, refers to whether such Tranche,
bears interest at a rate determined by reference to the Alternate Base Rate.
 
“Acceptable Collateral” means (a) letters of credit having terms satisfactory to
the Administrative Agent issued by a bank or trust company which is organized
under the laws of the United States or any state thereof, has capital, surplus
and undivided profits aggregating at least $100,000,000 (as of the date of such
bank or trust company’s most recent financial reports) and has a short-term
deposit rating of no lower than A2 or P2, as such rating is set forth from time
to time, by S&P or Moody’s, (b) cash prepayment for gas purchases and (c) such
other forms of collateral as may be approved by the “Required Lenders” as such
term is defined in the Senior Revolving Credit Agreement.
 
“Adequate Assurance of Performance” means sufficient security in the form,
amount and for the term reasonably acceptable to the Borrower, including but not
limited to, a standby irrevocable letter of credit, a prepayment, a security
interest in an asset or a performance bond or guaranty.
 
 

--------------------------------------------------------------------------------

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Tranche for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate; provided that the applicable Adjusted LIBO Rate
shall be no less than 3.50% at any time.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affected Loans” has the meaning assigned such term in Section 5.05.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agents” means, collectively, the Administrative Agent, and any syndication
agent, documentation agent or similar agent that hereafter becomes a party
hereto, and “Agent” shall mean either the Administrative Agent or such other
agent, as the context requires.
 
“Agreement” means this Amended and Restated Second Lien Term Loan Agreement, as
the same may from time to time be amended, modified, supplemented or restated.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.5% and (d) the Reference Bank Cost of
Funds Rate.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate, the Adjusted LIBO Rate or the Reference
Bank Cost of Funds Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate, the Adjusted
LIBO Rate or the Reference Bank Cost of Funds Rate, respectively.
 
“Applicable Margin” means (a) with respect to each Eurodollar Tranche, a rate
per annum equal to 8.50%; and (b) with respect to each ABR Tranche, a rate per
annum equal to 7.00%.
 
“Approved Counterparty” means (a) any “Lender” as such term is defined in the
Senior Revolving Credit Agreement or any Affiliate of such Lender and (b) any
other Person whose long term senior unsecured debt rating is A/A2 by S&P or
Moody’s (or their equivalent) or higher or (c) any other Person from time to
time approved by the “Required Lenders” as such term is defined in the Senior
Revolving Credit Agreement.
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
 
2

--------------------------------------------------------------------------------

 

“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P. and (c) any other
independent petroleum engineers reasonably acceptable to the Administrative
Agent and the Borrower.
 
“Approved Purchaser” means a Person whose long-term senior unsecured debt rating
from S&P is at least “BBB” or whose obligations are unconditionally guaranteed
pursuant to a guaranty of payment by a Person (the “Approved Purchaser
Guarantor”) whose long-term senior unsecured debt rating from S&P is at least
“BBB”, in either case at the time such Gas Sales Contract is entered into,
provided that if such Person’s (or Approved Purchaser Guarantor’s, if
applicable) long-term senior unsecured debt rating from S&P subsequently is
downgraded to below “BBB”, the Person will cease to be an Approved Purchaser
until such time as such Person’s (or such Approved Purchaser Guarantor’s, if
applicable) long-term senior unsecured debt rating is upgraded to “BBB” or
above.
 
“Arranger” means BNP Paribas Securities Corp., in its capacity as the sole lead
arranger and sole bookrunner hereunder.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.
 
“Borrowing Request” means a request by the Borrower for the Loans in accordance
with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Tranche or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Tranche or a
notice by the Borrower with respect to any such Tranche or continuation,
payment, prepayment, conversion or Interest Period, any day which is also a day
on which banks are open for dealings in dollar deposits in the London interbank
market.
 
“Calpine” means Calpine Corporation, a Delaware corporation.
 
“Calpine Gas Contracts” means all Gas Sales Contracts between the Borrower or
any of its Subsidiaries and Calpine or any of its Subsidiaries.
 
“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.
 
 
3

--------------------------------------------------------------------------------

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Restricted
Subsidiaries having a fair market value in excess of $2,500,000.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower or (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
by Persons who were neither (i) nominated by the board of directors of the
Borrower nor (ii) appointed by directors so nominated.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 5.01(b)), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
 
“Commitment” means, with respect to each Lender and Additional Lender, the
commitment of such Lender to make its Loans hereunder and “Commitments” means
the aggregate amount of the Commitments of all Lenders.  The amount of each
Lender’s Commitment is set forth on Annex I.
 
“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Restricted Subsidiaries, for any period, the aggregate of the net
income (or loss) of the Borrower and the Consolidated Restricted Subsidiaries
after allowances for taxes for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein) the following: (a) the net income of
any Person in which the Borrower or any Consolidated Restricted Subsidiary has
an interest (which interest does not cause the net income of such other Person
to be consolidated with the net income of the Borrower and the Consolidated
Restricted Subsidiaries in accordance with GAAP), except to the extent of the
amount of dividends or distributions actually paid in cash during such period by
such other Person to the Borrower or to a Consolidated Restricted Subsidiary, as
the case may be; (b) the net income (but not loss) during such period of any
Consolidated Restricted Subsidiary to the extent that the declaration or payment
of dividends or similar distributions or transfers or loans by that Consolidated
Restricted Subsidiary is not at the time permitted by operation of the terms of
its charter or any agreement, instrument or Governmental Requirement applicable
to such Consolidated Restricted Subsidiary or is otherwise restricted or
prohibited, in each case determined in accordance with GAAP; (c) any
extraordinary non-cash gains or losses during such period, (d) non cash gains or
losses under FAS 133 resulting from the net change in Borrower’s and the
Consolidated Restricted Subsidiaries’ mark to market portfolio of commodity
price risk management activities during that period, (e) non cash gains or
losses under FAS 143 resulting from the net change in the fair value of asset
retirement obligations (including plugging and abandonment liabilities) during
that period, (f) non cash gains or losses under FAS 123(R) resulting from the
stock based compensation adjustments and (g) any gains or losses attributable to
writeups or writedowns of assets, including ceiling test writedowns; and
provided further that for purposes of calculating the financial ratios in
Section 9.01, if the Borrower or any Consolidated Restricted Subsidiary shall
acquire or dispose of any material Property or a Subsidiary shall be
redesignated as either an Unrestricted Subsidiary or a Restricted Subsidiary, in
any case, during the period of four fiscal quarters ending on the last day of
the fiscal quarter immediately preceding the date of determination for which
financial statements are available and up to and including the date of the
consummation of such acquisition, disposition or redesignation, then
Consolidated Net Income shall be calculated after giving pro forma effect to
such acquisition (including the revenues of the Properties acquired), merger,
disposition or redesignation, as if such acquisition, merger, disposition or
redesignation had occurred on the first day of such period.
 
 
4

--------------------------------------------------------------------------------

 

“Consolidated Restricted Subsidiaries” means any Restricted Subsidiaries that
are Consolidated Subsidiaries.
 
“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.
 
“Consolidated Unrestricted Subsidiaries” means any Unrestricted Subsidiaries
that are Consolidated Subsidiaries.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Cost of Funds” means with respect to any Lender, the rate per annum quoted by
such Lender to the Administrative Agent as contemplated in the Reference Bank
Cost of Funds Rate as its cost of funds with respect to a Borrowing Request, as
determined solely by such Lender in its reasonable discretion based upon such
factors as such Lender shall deem appropriate from time to time, including
market, regulatory and liquidity conditions; provided that such rate is not
necessarily the cost to such Lender of funding the specific Borrowing Request.
 
“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services that are
more than ninety (90) days past the date of invoice other than those which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (d) all obligations under
Capital Leases; (e) all obligations under Synthetic Leases; (f) all Debt (as
defined in the other clauses of this definition) of others secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) a Lien on any Property of such Person, whether or not such Debt
is assumed by such Person; (g) all Debt (as defined in the other clauses of this
definition) of others guaranteed by such Person or in which such Person
otherwise assures a creditor against loss of the Debt (howsoever such assurance
shall be made) to the extent of the lesser of the amount of such Debt and the
maximum stated amount of such guarantee or assurance against loss; (h) all
obligations or undertakings of such Person to maintain or cause to be maintained
the financial position or covenants of others or to purchase the Debt or
Property of others to insure a creditor against a loss; (i) obligations to
deliver commodities, goods or services, including, without limitation,
Hydrocarbons, in consideration of one or more advance payments made more than
one month in advance of the month in which the commodities, goods or services
are to be delivered, other than gas balancing arrangements in the ordinary
course of business; (j) obligations to pay for goods or services even if such
goods or services are not actually received or utilized by such Person; (k) any
Debt of a partnership for which such Person is liable either by agreement, by
operation of law or by a Governmental Requirement but only to the extent of such
liability; (l) Disqualified Capital Stock; and (m) the undischarged balance of
any production payment created by such Person or for the creation of which such
Person directly or indirectly received payment.  The Debt of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP.  For purposes of determining compliance with the financial covenants
contained in this Agreement, any election by the Borrower to measure an item of
Debt using fair value (as permitted by Statement of Financial Accounting
Standards No. 159 or any similar accounting standard) shall be disregarded and
such determination shall be made as if such election had not been made.
 
 
5

--------------------------------------------------------------------------------

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans within three Business Days
of the date required to be funded by it hereunder, (b) notified the Borrower,
the Administrative Agent, the Issuing Bank or any Lender in writing that it does
not intend to comply with any of its funding obligations under this Agreement or
has made a public statement to the effect that it does not intend to comply with
its funding obligations under this Agreement or under other agreements in which
it commits to extend credit, (c) failed, within three Business Days after
request by the Administrative Agent or the Borrower, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans, (d) otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.
 
 
6

--------------------------------------------------------------------------------

 

“Determination Date” has the meaning assigned such term in Section 2.04(f).
 
“Discounted Value” means, with respect to any Fixed Rate Loan, the amount
obtained by discounting the value of that portion of the principal repaid on any
date of prepayment pursuant to Section 3.04, Section 3.05 or Section 10.02 and
the interest payments that would be due after the date of prepayment, from their
respective scheduled due dates to the date of such of prepayment, in accordance
with accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on such Fixed Rate Loan is payable)
equal to the Reinvestment Yield.
 
“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans or other
obligations hereunder outstanding.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia.
 
“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest, letter of credit fees, income
and franchise taxes, depreciation, depletion, amortization and other similar
noncash charges and exploration expenses, minus all noncash income added to
Consolidated Net Income.
 
“Effective Date” means the date on which the conditions specified in Section
6.01 are satisfied (or waived in accordance with Section 12.02).
 
“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).
 
 
 
7

--------------------------------------------------------------------------------

 
 
“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which the Borrower
or any Restricted Subsidiary is conducting or at any time has conducted
business, or where any Property of the Borrower or any Restricted Subsidiary is
located, including without limitation, the Oil Pollution Act of 1990 (“OPA”), as
amended, the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976 (“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other environmental conservation or protection Governmental
Requirements.  The term “oil” shall have the meaning specified in OPA, the terms
“hazardous substance” and “release” (or “threatened release”) have the meanings
specified in CERCLA and the terms “solid waste” and “disposal” (or “disposed”)
have the meanings specified in RCRA; provided, however, that (a) in the event
either OPA, CERCLA or RCRA is amended so as to broaden the meaning of any term
defined thereby, such broader meaning shall apply subsequent to the effective
date of such amendment and (b) to the extent the laws of the state or other
jurisdiction in which any Property of the Borrower or any Restricted Subsidiary
is located establish a meaning for “oil,” “hazardous substance,” “release,”
“solid waste” or “disposal” which is broader than that specified in either OPA,
CERCLA or RCRA, such broader meaning shall apply.
 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.
 
“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.
 
“Eurodollar”, when used in reference to any Tranche, refers to whether such
Tranche is bearing interest at a rate determined by reference to the Adjusted
LIBO Rate other than pursuant to clause (c) of the definition of Alternate Base
Rate.
 
“Event of Default” has the meaning assigned such term in Section 10.01.
 
 
8

--------------------------------------------------------------------------------

 
 
“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens which arise
in the ordinary course of business under real property leases, operating
agreements, joint venture agreements, oil and gas partnership agreements, oil
and gas leases, farm-out agreements, division orders, contracts for the sale,
transportation or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements, overriding
royalty agreements, marketing agreements, processing agreements, net profits
agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP, provided that any such Lien referred to in this clause
does not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by the Borrower or any Restricted
Subsidiary or materially impair the value of such Property subject thereto; (e)
Liens relating to banker’s liens, rights of set-off or similar rights and
remedies and burdening only deposit accounts or other funds maintained with a
creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board and no such deposit account is intended by Borrower or any of its
Restricted Subsidiaries to provide collateral to the depository institution; (f)
easements, restrictions, servitudes, permits, conditions, covenants, exceptions
or reservations in any Property of the Borrower or any Restricted Subsidiary
that do not secure any Debt and which in the aggregate do not materially impair
the use of such Property for the purposes of which such Property is held by the
Borrower or any Restricted Subsidiary or materially impair the value of such
Property subject thereto; (g) Liens on cash or securities pledged to secure
performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business; (h) Liens arising under Uniform
Commercial Code financing filings regarding operating leases which are not
Synthetic Leases entered into by Borrower and Restricted Subsidiaries in the
ordinary course of business covering only the Property under such lease; and (i)
judgment and attachment Liens not giving rise to an Event of Default, provided
that any appropriate legal proceedings which may have been duly initiated for
the review of such judgment shall not have been finally terminated or the period
within which such proceeding may be initiated shall not have expired and no
action to enforce such Lien has been commenced; provided, further that Liens
described in clauses (a) through (e) shall remain “Excepted Liens” only for so
long as no action to enforce such Lien has been commenced and no intention to
subordinate the priority of the Lien granted in favor of the Administrative
Agent and the Lenders is to be hereby implied or expressed by the permitted
existence of such Excepted Liens.
 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or any Guarantor hereunder or under any other Loan Document, (a)
income or franchise taxes imposed on (or measured by) its net income by the
United States of America or such other jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Borrower or any Guarantor is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 5.04(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 5.03(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts with respect to such withholding tax pursuant to
Section 5.03(a) or Section 5.03(c).
 
 
9

--------------------------------------------------------------------------------

 

“Exposure” means, for any day, the volume of physical gas flow delivered during
the previous day multiplied by the contract price therefor.
 
“FAS 123R” means Statement of Financial Accounting Standard 123R (and any
statements replacing, modifying or superceding such statement) adopted by the
Financial Accounting Standards Board.
 
“FAS 133” means Statement of Financial Accounting Standard 133 (and any
statements replacing, modifying or superceding such statement) adopted by the
Financial Accounting Standards Board.
 
“FAS 143” means Statement of Financial Accounting Standard 143 (and any
statements replacing, modifying or superceding such statement) adopted by the
Financial Accounting Standards Board.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.
 
“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).
 
“Fixed Rate” means a fixed rate per annum as set forth in an Additional Lender
Certificate.
 
“Fixed Rate Loan” means any Loan designated as such in any Additional Lender
Certificate and bearing interest at the Fixed Rate.
 
“Fixed Rate Loan Lender” means any Lender making a Fixed Rate Loan.
 
“Floating Rate Loan” means any ABR Tranche or Eurodollar Tranche.
 
 
10

--------------------------------------------------------------------------------

 

“Floating Rate Loan Lender” means any Lender making a Floating Rate Loan.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.
 
“Gas Sales Contract” means any contract for the purchase and sale of gas.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower, any Restricted Subsidiary, any of their Properties, any Agent or any
Lender.
 
“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.
 
“Guarantors” means, collectively:
 
 
·
Rosetta Resources Operating LP;

 
 
·
Rosetta Resources Offshore, LLC;

 
 
·
Rosetta Resources Operating GP, LLC;

 
 
·
Rosetta Resources Holdings, LLC;

 
 
·
Rosetta Resources Gathering LP;

 
 
·
each Subsidiary that guarantees the Indebtedness pursuant to Section 8.14(b);
and

 
 
·
any other Person that must guarantee the Indebtedness in order for the Borrower
to comply with Section 9.04(b)(ii)(D).

 
“Guaranty Agreement” means an agreement executed by the Guarantors in a form
reasonably acceptable to the Administrative Agent unconditionally guarantying on
a joint and several basis, payment of the Indebtedness, as the same may be
amended, modified or supplemented from time to time.
 
 
11

--------------------------------------------------------------------------------

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.
 
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever
nature.  Unless otherwise indicated herein, each reference to the term
“Hydrocarbon Interests” shall mean Hydrocarbon Interests of the Borrower and the
Restricted Subsidiaries.
 
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.  Unless otherwise indicated herein,
each reference to the term “Hydrocarbons” shall mean Hydrocarbons of the
Borrower and the Restricted Subsidiaries.
 
“Indebtedness” means any and all amounts owing or to be owing by the Borrower,
any Restricted Subsidiary or any Guarantor (whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising): (a) to the Administrative Agent
or any Lender under any Loan Document and (b) all renewals, extensions and/or
rearrangements of any of the above.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Initial Reserve Report” means the report of Netherland, Sewell & Associates,
Inc. dated as of January 20, 2009, with respect to certain Oil and Gas
Properties of the Borrower and its Subsidiaries as of December 31, 2008.
 
“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
even date herewith, by and among the Administrative Agent, the administrative
agent under the Senior Revolving Credit Documents and the Borrower, as amended,
modified or replaced from time to time.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Tranche in accordance with Section 2.04.
 
“Interest Payment Date” means (a) with respect to any ABR Tranche or any Fixed
Rate Loan, the last day of each March, June, September and December and (b) with
respect to any Eurodollar Tranche, the last day of the Interest Period
applicable to the Tranche and, in the case of a Eurodollar Tranche with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.
 
“Interest Period” means with respect to any Eurodollar Tranche, the period
commencing on the date of such Tranche and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower may elect; provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Tranche that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Tranche initially shall be the date on which such Tranche is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Tranche.
 
 
12

--------------------------------------------------------------------------------

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
(c) the purchase or acquisition (in one or a series of transactions) of all or
substantially all of the Property of another Person or Property that constitutes
a business unit, line of business or division of another Person or (d) the
entering into of any guarantee of, or other contingent obligation (including the
deposit of any Equity Interests to be sold) with respect to, Debt or other
liability of any other Person and (without duplication) any amount committed to
be advanced, lent or extended to such Person.
 
“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
 
“LIBO Rate” means, with respect to any Eurodollar Tranche for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Tranche for
such Interest Period shall be the rate (rounded upwards, if necessary, to the
next 1/100 of 1%) at which dollar deposits of an amount comparable to such
Eurodollar Tranche and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
 
 
13

--------------------------------------------------------------------------------

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.  The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and its Restricted Subsidiaries shall
be deemed to be the owner of any Property which it has acquired or holds subject
to a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
 
“Loan Documents” means this Agreement, the Notes, the Security Instruments and
the Intercreditor Agreement.
 
“Loans” means, collectively, the Fixed Rate Loans and the Floating Rate Loans
made by the Lenders to the Borrower pursuant to this Agreement.
 
“Majority Lenders” means, at any time while no Loans are outstanding, Lenders
having more than fifty percent (50.0%) of the Commitments; and at any time while
any Loans are outstanding, Lenders holding more than fifty percent (50.0%) of
the outstanding principal amount of the Loans (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(c)); provided that, if
any one Lender has more than fifty percent (50.0%) of the Commitments, then
“Majority Lenders” shall mean, at any time while any Loans are outstanding, at
least two Lenders having more than the greater of (i) sixty percent (60%) of the
Commitments and (ii) 10% plus the percentage of the Commitments held by the
Lender holding the greater amount of Commitments.
 
“Make-Whole Amount” means, with respect to any Fixed Rate Loan, an amount equal
to the excess, if any, of the Discounted Value of amounts prepaid in respect of
such Loan pursuant to Section 3.04, Section 3.05 or Section 10.02 over the
amount of such principal amount prepaid; provided that, the Make-Whole Amount
may in no event be less than zero.
 
“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property or condition (financial
or otherwise) of the Borrower and the Restricted Subsidiaries taken as a whole,
(b) the ability of the Borrower or any Guarantor to perform any of its
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any Loan Document or (d) the rights and remedies of or
benefits available to the Administrative Agent, any other Agent or any Lender
under any Loan Document.
 
“Material Indebtedness” means Debt (other than the Loans), or obligations in
respect of one or more Swap Agreements, of any one or more of the Borrower and
its Restricted Subsidiaries in an aggregate principal amount exceeding
$10,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be the Swap Termination Value.
 
 
14

--------------------------------------------------------------------------------

 

“Maturity Date” means October 2, 2012.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.
 
“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Security Instruments.
 
“Net Cash Proceeds” means in connection with any issuance or sale of assets,
Debt, Casualty Events or the incurrence of loans, the cash proceeds received
from such disposition, issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Non-Recourse Debt” means any Debt of any Unrestricted Subsidiary, in each case
in respect of which: (a) the holder or holders thereof (i) shall have recourse
only to, and shall have the right to require the obligations of such
Unrestricted Subsidiary to be performed, satisfied, and paid only out of, the
Property of such Unrestricted Subsidiary and/or one or more of its Subsidiaries
(but only to the extent that such Subsidiaries are Unrestricted Subsidiaries)
and/or any other Person (other than Borrower and/or any Restricted Subsidiary)
and (ii) shall have no direct or indirect recourse (including by way of
guaranty, support or indemnity) to the Borrower or any Restricted Subsidiary or
to any of the Property of Borrower or any Restricted Subsidiary, whether for
principal, interest, fees, expenses or otherwise; and (b) the terms and
conditions relating to the non-recourse nature of such Debt are in form and
substance reasonably acceptable to the Administrative Agent.
 
“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.
 
“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.  Unless otherwise indicated
herein, each reference to the term “Oil and Gas Properties” shall mean Oil and
Gas Properties of the Borrower and the Restricted Subsidiaries.
 
 
15

--------------------------------------------------------------------------------

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.
 
“Participant” has the meaning set forth in Section 12.04(c)(i).
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.
 
“Post-Default Rate” means (i) with respect to any Fixed Rate Loan, a rate of
interest equal to 2% per annum over the applicable Fixed Rate and (ii) with
respect to any Floating Rate Loan, a rate of interest equal to two percent (2%)
plus the rate applicable to ABR Tranches as provided in Section 3.02(a).
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being
effective.  Such rate is set by the Administrative Agent as a general reference
rate of interest, taking into account such factors as the Administrative Agent
may deem appropriate; it being understood that many of the Administrative
Agent’s commercial or other loans are priced in relation to such rate, that it
is not necessarily the lowest or best rate actually charged to any customer and
that the Administrative Agent may make various commercial or other loans at
rates of interest having no relationship to such rate.
 
 
16

--------------------------------------------------------------------------------

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
 
“Purchaser” has the meaning assigned such term in Section 9.20.
 
“Proved Oil and Gas Properties” means Oil and Gas Properties containing Proved
Reserves.
 
“Proved Reserves” means “Proved Reserves” which shall include “Proved Developed
Producing Reserves”, “Proved Developed Nonproducing Reserves” and “Proved
Undeveloped Reserves” each as defined in the Definitions for Oil and Gas
Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.
 
“PV” means the net present value, discounted at 10% per annum, of the future net
revenues expected to accrue to the Borrower’s and its Restricted Subsidiaries’
collective interests in Proved Reserves expected to be produced from Oil and Gas
Properties during the remaining expected economic lives of such reserves.  Each
calculation of such expected future net revenues shall be made in accordance
with the then existing standards of the Society of Petroleum Engineers, provided
that in any event (a) appropriate deductions shall be made for severance and ad
valorem taxes, and for operating, gathering, transportation and marketing costs
required for the production and sale of such reserves, (b) appropriate
adjustments shall be made for hedging operations, provided that Swap Agreements
with non-investment grade counterparties shall not be taken into account to the
extent that such Swap Agreements improve the position of or otherwise benefit
the Borrower or any of its Restricted Subsidiaries, (c) the pricing assumptions
used in determining PV for any particular reserves shall be based upon the
following price decks:  (i) for natural gas, the lesser of (A) the quotation for
deliveries of natural gas for each such year from the New York Mercantile
Exchange for Henry Hub, provided that with respect to quotations for calendar
years after the fifth calendar year, the quotation for the fifth calendar year
shall be applied and (B) $6.00/MMBtu and (ii) for crude oil, the lesser of (A)
the quotation for deliveries of West Texas Intermediate crude oil for each such
calendar year from the New York Mercantile Exchange for Cushing, Oklahoma,
provided that with respect to quotations for calendar years after the fifth
calendar year, the quotation for the fifth calendar year shall be applied and
(B) $40.00/Bbl, and (d) the cash-flows derived from the pricing assumptions set
forth in clauses (b) and (c) above shall be further adjusted to account for the
historical basis differentials for each month during the preceding 12-month
period calculated by comparing realized crude oil and natural gas prices to
Cushing, Oklahoma and Henry Hub NYMEX prices for each month during such period.
 
“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt.  “Redeem” has the correlative meaning thereto.
 
 
17

--------------------------------------------------------------------------------

 

“Reference Bank Cost of Funds Rate” means the rate determined pursuant to
Section 2.04(f)(i).
 
“Register” has the meaning assigned such term in Section 12.04(b)(iv).
 
“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.
 
“Reinvestment Yield” means, with respect to the portion of the principal repaid
on any Fixed Rate Loan on any date pursuant to Section 3.04, Section 3.05 or
Section 10.02, 1.0% over the yield to maturity implied by (i) the yields
reported, as of 10:00 a.m., New York City time, on the second Business Day
preceding such date of prepayment, on the display designated as “Page PXI” (or
such other display as may replace Page PX1) on Bloomberg Financial Markets for
the most recently issued actively traded on the run U.S. Treasury securities
having a maturity equal to the Remaining Life of such amount prepaid as of the
date of prepayment or (ii) if such yields are not reported as of such time or
the yields reported as of such time are not ascertainable (including by way of
interpolation), the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding such date of prepayment with respect to the prepaid principal
amount, in Federal Reserve Statistical Release H.15 (519) (or any comparable
successor publication) for actively traded U.S. Treasury securities having a
constant maturity most nearly equal to the Remaining Life of such amount prepaid
as of the date of prepayment.
 
In the case of each determination under clause (i) or clause (ii), as the case
may be, of the preceding paragraph, such implied yield will be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the applicable U.S. Treasury security with the maturity
closest to and greater than such Remaining Life and (2) the applicable U.S.
Treasury security with the maturity closest to and less than such Remaining
Life.  The Reinvestment Yield shall be rounded to the number of decimal places
as appears in the interest rate of the applicable Note.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.
 
“Remaining Life” means, as of any date of prepayment of principal of a Fixed
Rate Loan, the number of years (calculated to the nearest one-twelfth) that will
elapse between the date of such prepayment with respect to such portion of the
principal repaid pursuant to Section 3.04 and the Maturity Date.
 
“Remedial Work” has the meaning assigned such term in Section 8.10.
 
“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent and otherwise prepared in accordance with Section
8.12, setting forth, as of each January 1st or July 1st (or such other date in
the event of an Interim Redetermination) the oil and gas reserves attributable
to the Oil and Gas Properties of the Borrower and the Restricted Subsidiaries,
together with a projection of the rate of production and future net income,
taxes, operating expenses and capital expenditures with respect thereto as of
such date, based upon the pricing assumptions consistent with SEC reporting
requirements at the time.
 
 
18

--------------------------------------------------------------------------------

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Executive Vice President or other Vice
President of such Person.  Unless otherwise specified, all references to a
Responsible Officer herein shall mean a Responsible Officer of the Borrower.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Restricted Subsidiaries, or any payment (whether in cash,
securities or other Property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any of its
Restricted Subsidiaries or any option, warrant or other right to acquire any
such Equity Interests in the Borrower or any of its Restricted Subsidiaries.
 
“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
 
“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.
 
“Security Instruments” means the Guaranty Agreement, mortgages, deeds of trust
and other agreements, guarantees, instruments or certificates described or
referred to in Exhibit E, and any and all other agreements, instruments,
consents or certificates now or hereafter executed and delivered by the Borrower
or any other Person (other than Swap Agreements with the Lenders or any
Affiliate of a Lender or participation or similar agreements between any Lender
and any other lender or creditor with respect to any Indebtedness pursuant to
this Agreement) in connection with, or as security for the payment or
performance of the Indebtedness, the Notes or this Agreement, as such agreements
may be amended, modified, supplemented or restated from time to time.
 
“Seller” has the meaning assigned such term in Section 9.20.
 
“Senior Revolving Credit Agreement” means that certain Credit Agreement dated as
of even date herewith among the Borrower, as borrower, BNP Paribas, as
administrative agent and the other agents and lenders from time to time parties
thereto and any “Loan Documents” (as defined therein) executed in connection
therewith, in each case, as hereafter amended, supplemented, modified, restated,
refinanced or replaced from time to time, subject to Section 9.02(g) and Section
9.03(e).
 
“Senior Revolving Credit Documents” means the Senior Revolving Credit Agreement,
the Senior Notes and any “Loan Documents” (as defined therein), in each case,
together with all amendments, modifications and supplements thereto.
 
“Senior Revolving Credit Notes” means the Notes from time to time issued under
the Senior Revolving Credit Agreement.
 
 
19

--------------------------------------------------------------------------------

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Tranches shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 
“Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or managers or other governing
body of such Person (irrespective of whether or not at the time Equity Interests
of any other class or classes of such Person shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by the Borrower or one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries and (b) any
partnership of which the Borrower or any of its Subsidiaries is a general
partner.  Unless otherwise indicated herein, each reference to the term
“Subsidiary” shall mean a Subsidiary of the Borrower.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, collar or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement; provided further, that no options to
purchase tangible Property for cash (other than currency options) shall be a
Swap Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.
 
“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.
 
 
20

--------------------------------------------------------------------------------

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Total Debt” means, at any date, all Debt of the Borrower and the Consolidated
Restricted Subsidiaries on a consolidated basis, excluding non-cash obligations
under FAS 133 and FAS 143.
 
“Total Reserve Value” means at any time the PV attributable to Proved Reserves
as most recently determined and certified to the Lenders in accordance with
Section 2.07, as the same may be adjusted from time to time pursuant to Section
8.13(c) or Section 9.13(e) and further adjusted, if necessary, to exclude a
portion of reserves other than Proved Developed Producing Reserves such that (i)
not less than 60% of Total Reserve Value is attributable to the PV of Proved
Developed Producing Reserves and (ii) not more than 25% of Total Reserve Value
is attributable to the PV of Proved Undeveloped Reserves.
 
“Tranche” means, with respect to any Floating Rate Loans, that portion of the
Floating Rate Loans of the same Type, made, converted or continued on the same
date and, in the case of that portion of the Floating Rate Loans for which the
rate of interest is determined by reference to the Adjusted LIBO Rate, as to
which a single Interest Period is in effect.
 
“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof,
and the grant of Liens by the Borrower on Mortgaged Properties and other
Properties pursuant to the Security Instruments and (b) each Guarantor, the
execution, delivery and performance by such Guarantor of each Loan Document to
which it is a party, the guaranteeing of the Indebtedness and the other
obligations under the Guaranty Agreement by such Guarantor and such Guarantor’s
grant of the security interests and provision of collateral under the Security
Instruments, and the grant of Liens by such Guarantor on Mortgaged Properties
and other Properties pursuant to the Security Instruments.
 
“Type”, when used in reference to any ABR Tranche or Eurodollar Tranche, refers
to whether the rate of interest on such Tranche, or on the Floating Rate Loans
comprising such Tranche, is determined by reference to the Alternate Base Rate
or the Adjusted LIBO Rate.
 
“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as
such on Schedule 7.14 or which the Borrower has designated in writing to the
Administrative Agent to be an Unrestricted Subsidiary pursuant to Section 9.06.
 
 
21

--------------------------------------------------------------------------------

 

“Wholly-Owned Subsidiary” means any Restricted Subsidiary of which all of the
outstanding Equity Interests (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by the Borrower
or one or more of the Wholly-Owned Subsidiaries or are owned by the Borrower and
one or more of the Wholly-Owned Subsidiaries.
 
Section 1.03  Types of Loans and Tranches.  For purposes of this Agreement,
Loans and Tranches, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Tranche” or a “Eurodollar Tranche”).
 
Section 1.04  Terms Generally; Rules of Construction.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” as used in this Agreement shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents), (b)
any reference herein to any law shall be construed as referring to such law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including” and (f) any reference
herein to Articles, Sections, Annexes, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Annexes, Exhibits and Schedules to,
this Agreement.  No provision of this Agreement or any other Loan Document shall
be interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.
 
Section 1.05  Accounting Terms and Determinations; GAAP.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which the Borrower’s independent
certified public accountants concur and which are disclosed to the
Administrative Agent on the next date on which financial statements are required
to be delivered to the Lenders pursuant to Section 8.01(a); provided that,
unless the Borrower and the Majority Lenders shall otherwise agree in writing,
no such change shall modify or affect the manner in which compliance with the
covenants contained herein is computed such that all such computations shall be
conducted utilizing financial information presented consistently with prior
periods.
 
ARTICLE II
The Credits

 
22

--------------------------------------------------------------------------------

 

Section 2.01          Term Loans.
 
(a)           Subject to the terms and conditions set forth herein, each Lender
agrees on the Effective Date to make a Floating Rate Loan to the Borrower in a
principal amount equal to such Lender’s Commitment.  Each Floating Rate Loan
shall bear an issue discount (the “Issue Discount”) equal to 2% of the amount of
such Loan.  After applying the Issue Discount, the Borrower shall receive 98% of
the face amount of each Floating Rate Loan.  Each reference (whether express or
implied) herein and in the other Loan Documents to the “principal” or “principal
amount” of a Note or a Loan shall be a reference to the full face amount of such
Note or Loan (as the case may be) without giving effect to the Issue
Discount.  The Commitments are not revolving and amounts repaid or prepaid may
not be re-borrowed under any circumstance.  Except as set forth in Section 2.09,
any portion of the Commitments not utilized by the Borrower on or before 3:00
p.m. New York City time on the Effective Date shall be permanently cancelled.
 
(b)           On the Effective Date (or as soon as practicable with respect to
(ii)):
 
(i)            the Borrower shall pay all accrued and unpaid break funding fees
under Section 5.02 and all other fees that are outstanding under the Existing
Term Loan Agreement for the account of each “Lender” under the Existing Credit
Agreement; and
 
(ii)            the Administrative Agent shall use reasonable efforts to cause
such “Lender” under the Existing Term Loan Agreement to deliver to the Borrower
as soon as practicable after the Effective Date the Note issued by the Borrower
to it under the Existing Term Loan Agreement, marked “canceled” or otherwise
similarly defaced.
 
It is the intent of the parties hereto that this Agreement amends and restates
in its entirety the Existing Term Loan Agreement and re-evidences the
obligations of the Borrower outstanding thereunder.  This Agreement does not
constitute a novation of the obligations and liabilities under the Existing Term
Loan Agreement or evidence repayment of any such obligations and
liabilities.  All loans and other indebtedness, obligations and liabilities
outstanding under the Existing Term Loan Agreement on such date shall continue
to constitute Loans and other Indebtedness, obligations and liabilities under
this Agreement.
 
Section 2.02          Loans and Tranches.
 
(a)           Loans; Several Obligations.  Except as provided in Section 2.09,
each Loan shall be made on the Effective Date by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to fund
its Loan shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments are several and no Lender shall be responsible for
any other Lender’s failure to fund its Loan as required.
 
(b)           Types of Loans.  Subject to Section 3.03 and other than the Fixed
Rate Loans, each Tranche shall be comprised entirely of ABR Tranches or
Eurodollar Tranches as the Borrower may request in accordance herewith.  Each
Lender at its option may fund any Eurodollar Tranche by causing any domestic or
foreign branch or Affiliate of such Lender to fund such Tranche; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Tranche or any Loan in accordance with the terms of this Agreement.
 
 
23

--------------------------------------------------------------------------------

 

(c)           Minimum Amounts; Limitation on Number of Tranches.  At the
commencement of each Interest Period for any Eurodollar Tranche, such Tranche
shall be in an aggregate amount that is an integral multiple of $100,000 and not
less than $1,000,000.  At the time that each ABR Tranche is made, such Tranche
shall be in an aggregate amount that is an integral multiple of $100,000 and not
less than $1,000,000.  Tranches of more than one Type may be outstanding at the
same time, provided that there shall not at any time be more than a total of 8
Eurodollar Tranches outstanding.  Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Tranche if the Interest Period requested with respect thereto
would end after the Maturity Date.
 
(d)           Notes.  The Loans made by each Lender shall be evidenced by a
single promissory note of the Borrower in substantially the form of Exhibit A,
dated, in the case of (i) any Lender party hereto as of the date of this
Agreement, as of the date of this Agreement or (ii) any Lender that becomes a
party hereto pursuant to an Assignment and Assumption, an Additional Lender
Certificate or an Increasing Lender Certificate, as of the effective date of the
Assignment and Assumption, Additional Lender Certificate or an Increasing Lender
Certificate, payable to the order of such Lender in a principal amount equal to
such Lender’s funded Loan as in effect on such date, and otherwise duly
completed.  The date, amount, Type (in the case of any Floating Rate Loan),
interest rate and, if applicable, Interest Period of each Tranche consisting of
a portion of the Floating Rate Loans made by each Lender, and all payments made
on account of the principal thereof, shall be recorded by such Lender on its
books for its Note, and, prior to any transfer, may be endorsed by such Lender
on a schedule attached to such Note or any continuation thereof or on any
separate record maintained by such Lender.  Failure to make any such notation or
to attach a schedule shall not affect any Lender’s or the Borrower’s rights or
obligations in respect of its Loans or affect the validity of such transfer by
any Lender of its Note.  
 
Section 2.03          Requests for Loans.  Except with respect to any additional
Loans made in accordance with Section 2.09, not later than 11:00 a.m., New York
City time, on the Effective Date, the Borrower shall request the Loans by
notifying the Administrative Agent by telephone, fax (or transmit by electronic
communication, if arrangements for doing so have been approved by the
Administrative Agent) and shall confirm such request by delivering to the
Administrative Agent a written Borrowing Request in substantially the form of
Exhibit B and signed by the Borrower.  Such telephonic, electronic communication
and written Borrowing Request shall specify the following information in
compliance with Section 2.02:
 
(i)            the aggregate amount of the requested Loans;
 
(ii)           the Effective Date, which shall be a Business Day;
 
(iii)          whether any portion of the Floating Rate Loans is to be an ABR
Tranche or a Eurodollar Tranche;
 
24

--------------------------------------------------------------------------------


 
(iv)          in the case of a Eurodollar Tranche, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and
 
(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.
 
If no election as to the Type is specified, then the entire portion of the
Floating Rate Loans shall be an ABR Tranche.  If no Interest Period is specified
with respect to any requested Eurodollar Tranche, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.
 
Promptly following receipt of the Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made.
 
Section 2.04          Interest Elections for Floating Rate Loans.
 
(a)           Conversion and Continuance.  Each Tranche initially shall be of
the Type specified in the Borrowing Request and, in the case of a Eurodollar
Tranche, shall have an initial Interest Period as specified in the Borrowing
Request.  Thereafter, the Borrower may elect to convert such Tranche to a
different Type or to continue such Tranche and, in the case of a Eurodollar
Tranche, may elect Interest Periods therefor, all as provided in this Section
2.04.  The Borrower may elect different options with respect to different
portions of the affected Tranche, in which case each such portion shall be
allocated ratably among the Lenders holding the Floating Rate Loans comprising
such Tranche, and the Floating Rate Loans comprising each such portion shall be
considered a separate Tranche.
 
(b)           Interest Election Requests.  To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone, fax (or transmit by electronic communication, if
arrangements for doing so have been approved by the Administrative Agent) (i) in
the case of a Eurodollar Tranche, not later than 12:00 noon, New York City time,
three Business Days before the first day of the Interest Period related to such
Tranche and (ii) in the case of an ABR Tranche, not later than 11:00 a.m., New
York City time, on the Business Day of the proposed conversion or
continuation.  Each such Interest Election Request shall be irrevocable, and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Interest Election Request in substantially the form of
Exhibit C and signed by the Borrower.
 
(c)           Information in Interest Election Requests.  Each telephonic,
electronic communication and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i)            the Tranche to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Tranche (in
which case the information to be specified pursuant to Section 2.04(c)(iii) and
(iv) shall be specified for each resulting Tranche);
 
 
25

--------------------------------------------------------------------------------

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)          whether the resulting Tranche is to be an ABR Tranche or a
Eurodollar Tranche; and
 
(iv)          if the resulting Tranche is a Eurodollar Tranche, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Tranche but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.
 
(d)           Notice to Lenders by the Administrative Agent.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Tranche and if there are ABR Tranches outstanding or if the Interest
Election Request is for an ABR Tranche, then the Administrative Agent shall
request that each Lender provide its Cost of Funds rate consistent with the
procedures set forth in the Section 2.04(f).
 
(e)           Effect of Failure to Deliver Timely Interest Election Request and
Events of Default on Interest Election.  If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Tranche prior to
the end of the Interest Period applicable thereto, then, unless such Tranche is
repaid as provided herein, at the end of such Interest Period such Tranche shall
be converted to an ABR Tranche.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing:  (i) no outstanding
Tranche may be converted to or continued as a Eurodollar Tranche (and any
Interest Election Request that requests the conversion of any Tranche to, or
continuation of any Tranche as, a Eurodollar Tranche shall be ineffective) and
(ii) unless repaid, each Eurodollar Tranche shall be converted to an ABR Tranche
at the end of the Interest Period applicable thereto.
 
(f)           Reference Bank Cost of Funds.
 
(i)            For each Business Day (A) that the Administrative Agent receives
Interest Election Request for an ABR Tranche (including any request for a
Eurodollar Tranche converted to an ABR Tranche pursuant to Section 3.03) (each
individually, an “ABR Request”), on or prior to 12:00 noon, New York City time
on such Business Day and (B) that an ABR Tranche is outstanding under this
Agreement and the Alternate Base Rate communicated by the Administrative Agent
on the previous Business Day has changed, on or prior to 10:00 a.m., New York
City time, on each such Business Day, the Administrative Agent shall communicate
the Alternate Base Rate on such Business Day (without reference to the Reference
Bank Cost of Funds Rate (as defined below)) to each Lender.  Each Lender shall
notify the Administrative Agent no later than 1:00 p.m., New York City time, on
such Business Day an ABR Request is received by the Administrative Agent, and
11:00 a.m., New York City time, on each Business Day that an ABR Tranche is
outstanding (in each instance, a “Determination Date”), whether such Lender’s
Cost of Funds exceeds the Alternate Base Rate for such Business Day (without
reference to the Reference Bank Cost of Funds Rate (as defined below)).  Any
Lender that does not provide notice to the Administrative Agent with respect to
its Cost of Funds prior to 1:00 p.m. or 11:00 a.m., New York City time, on such
Business Day, as applicable, shall be deemed to have confirmed to the
Administrative Agent that such Lender’s Cost of Funds does not exceed the
Alternate Base Rate without reference to the Reference Bank Cost of Funds Rate.
 
 
26

--------------------------------------------------------------------------------

 

(ii)            If sixty percent (60%) or more of the Lenders holding Floating
Rate Loans as of the applicable Determination Date (the “Cost of Funds
Calculation Threshold”) notify the Administrative Agent that their Cost of Funds
exceeds the Alternate Base Rate communicated by the Administrative Agent, then
the Administrative Agent shall calculate the “Reference Bank Cost of Funds Rate”
which shall be calculated as the simple average of the Cost of Funds of the
Lenders; provided that, any Lender which does not submit a Cost of Funds Rate
shall be deemed to have confirmed to the Administrative Agent that such Lender’s
Cost of Funds does not exceed the Alternate Base Rate without reference to the
Reference Bank Cost of Funds Rate.  The Alternate Base Rate communicated by the
Administrative Agent as of such Determination Date (without reference to the
Reference Bank Cost of Funds) shall be used for each such Lender which does not
submit a Cost of Funds Rate to calculate the Reference Bank Cost of Funds
Rate.  If the Cost of Funds Calculation Threshold is not met, then the Reference
Bank Cost of Funds Rate shall not be calculated and shall be disregarded for the
purposes of calculating the Alternate Base Rate as of such Determination Date.
For purposes of determining the Reference Bank Cost of Funds Rate, each Lender
and the Administrative Agent may provide notice by electronic communications
pursuant to procedures approved by the Administrative Agent.
 
(iii)          On any Determination Date that a Reference Bank Cost of Funds
Rate is calculated, the Administrative Agent shall calculate the Reference Bank
Cost of Funds Rate in accordance with the procedures set forth in subsection
(ii) above and shall provide such rate to the Borrower and each Lender no later
than 2:00 p.m., New York City time for any ABR Request, and 12:00 noon, New York
City time on each Business Day that an ABR Tranche is outstanding, without
identifying the underlying rates submitted by the Lenders.
 
Section 2.05          Funding of Loans.
 
(a)           Funding by Lenders.  Except with respect to any additional Loans
made under Section 2.09, each Lender shall make its Loan on the Effective Date
by wire transfer of immediately available funds by 2:00 p.m., New York City
time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders.  The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in New York, New York and designated by the Borrower in
Borrowing Request.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for its Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner.
 
(b)           Presumption of Funding by the Lenders.  Unless the Administrative
Agent shall have received notice from a Lender prior to the Effective Date that
such Lender will not make available to the Administrative Agent such Lender’s
Loan, the Administrative Agent may assume that such Lender has made its Loan
available on such date in accordance with Section 2.05(a) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its Loan available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Tranches.  If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Tranche.
 
 
27

--------------------------------------------------------------------------------

 

Section 2.06          Termination.  Subject to Section 2.09, the Commitments
shall terminate at 3:00 p.m., New York City time, on the Effective Date.
 
Section 2.07          Total Reserve Value.
 
(a)           Subject to interim adjustment under Section 8.13, Section 8.18 and
Section 9.13, the initial Total Reserve Value shall be $943,359,901.  The
Borrower shall deliver to the Administrative Agent a Reserve Report Certificate,
no later than March 1st and September 1st of each year reflecting the Total
Reserve Value as of the immediately preceding January 1 and July 1, commencing
September 1, 2009.  In addition, the Borrower may, by notifying the
Administrative Agent thereof, and the Administrative Agent may, at the direction
of the Majority Lenders, by notifying the Borrower thereof, each elect to
require the Total Reserve Value to be determined one additional time on a
specified “as of” date between such regular determinations (which shall be the
first day of a calendar month following the date of such notice), in which event
the Borrower shall deliver to the Administrative Agent a certificate, in form
reasonably satisfactory to the Administrative Agent, no later than three months
after such specified date reflecting the Total Reserve value as of such
specified date.  The Borrower shall calculate the Total Reserve Value based upon
the applicable definitions of this Agreement, and provide with each such
certificate the Reserve Report and other information used by the Borrower in
calculating the Total Reserve Value.
 
(b)           Upon receipt of such certificate, the Administrative Agent shall
promptly review such certificate and, within five (5) Business Days, confirm to
the Borrower and the Lenders that (i) the calculations used to determine the
Total Reserve Value were based upon the pricing and other requirements set forth
in the definition of Total Reserve Value and (ii) no mathematical or other
errors or omissions have been made in such calculation.  If facts under (i) or
(ii) are ascertained to exist, the Administrative Agent and the Borrower shall
cooperate to promptly calculate the proper amount of the Total Reserve
Value.  Otherwise, upon confirmation of such amount as the Total Reserve Value,
such amount will be the Total Reserve Value until next adjusted or redetermined
in accordance with the terms of this Agreement.
 
(c)           Reduction of Total Reserve Value Upon Termination of Hedge
Positions.  If the Borrower or any Restricted Subsidiary changes the material
terms of any commodity-price Swap Agreement, terminates any such Swap Agreement
or creates any off-setting positions in respect of any hedge positions under any
such Swap Agreement (whether evidenced by a floor, put or Swap Agreement) and,
as a result thereof, the Borrower is required to give the Lenders notice in
accordance with Section 8.18, then the Total Reserve Value shall be
simultaneously reduced by an amount determined by the Required Lenders not
exceeding the economic consequences of such change, termination or creation of
off-setting positions.
 
 
28

--------------------------------------------------------------------------------

 

Section 2.08          Intercreditor Agreement.  The Loans, the Notes, this
Agreement and the other Loan Documents; the rights and remedies of the Lenders
and the Administrative Agent hereunder and thereunder and the Liens created
thereby are subject to the Intercreditor Agreement.  Each Lender hereunder (a)
acknowledges that it has received a copy of the Intercreditor Agreement, (b)
consents to the subordination of Liens provided for in the Intercreditor
Agreement, (c) agrees that it will be bound by and will take no actions contrary
to the provisions of the Intercreditor Agreement and (d) authorizes and
instructs the Administrative Agent to enter into the Intercreditor Agreement as
Second Lien Collateral Agent (as defined therein) and on behalf of such
Lender.  The foregoing provisions are intended as an inducement to the lenders
under the Senior Revolving Credit Agreement to permit the incurrence of
Indebtedness under this Agreement and to extend credit to the Borrower and such
lenders are intended third party beneficiaries of such provisions.
 
Section 2.09          Optional Increase in Aggregate Outstanding Loan Amounts.
 
(a)           Subject to the conditions set forth in Section 2.09(b), the
Borrower may, for the 30 day period following the Effective Date and with the
prior written consent of the Administrative Agent, increase the aggregate amount
of Loans outstanding under this Agreement, by causing one or more Lenders to
make additional Loans and or causing any other Person that at such time is not a
Lender to become a Lender (an “Additional Lender”).
 
(b)           The incurrence of any new Loan under this Agreement by the
Borrower after the Effective Date shall be subject to the following additional
conditions:
 
(i)            each new Loan shall not be in an amount of less than $5,000,000
unless the Administrative Agent otherwise consents, and no such new Loan shall
be permitted if after giving effect thereto the aggregate principal amount of
Loans outstanding under this Agreement would exceed $100,000,000;
 
(ii)           no Default shall have occurred and be continuing at the effective
date of such increase;
 
(iii)          if a new Loan is a Fixed Rate Loan, then (i) in no event shall
the Fixed Rate exceed a rate per annum of 13.75% and (ii) such Loan shall be
made at par value with no original issue discount;
 
(iv)          if the Borrower elects to increase the aggregate principal amount
of Loans outstanding under this Agreement by causing an Additional Lender to
become a party to this Agreement, then the Borrower and such Additional Lender
shall execute and deliver to the Administrative Agent a certificate
substantially in the form of Exhibit H (an “Additional Lender Certificate”),
together with an Administrative Questionnaire and a processing and recordation
fee of $3,500 payable by the Borrower, and the Borrower shall deliver a Note
payable to the order of such Additional Lender in a principal amount equal to
its Commitment, and otherwise duly completed;
 
 
29

--------------------------------------------------------------------------------

 

(v)           if the Borrower elects to increase the aggregate principal amount
of Loans outstanding under this Agreement by causing an existing Lender to make
additional Loans, then the Borrower and such Additional Lender shall execute and
deliver to the Administrative Agent a certificate in form and substance
satisfactory to the Administrative Agent (an “Increasing Lender Certificate”),
and the Borrower shall deliver a replacement Note payable to the order of such
Lender in a principal amount equal to its original Commitment plus the amount of
its additional Loans, and otherwise duly completed.
 
(c)           Subject to acceptance and recording thereof pursuant to Section
2.09(d), from and after the effective date specified in any Additional Lender
Certificate or any Increasing Lender Certificate:  (A) the aggregate principal
amount of Loans outstanding under this Agreement shall be increased as set forth
therein, and (B) any Additional Lender party thereto shall be a party to this
Agreement and the other Loan Documents and have the rights and obligations of a
Lender under this Agreement and the other Loan Documents.
 
(d)           Upon its receipt of a duly completed Additional Lender Certificate
or Increasing Lender Certificate, executed by the Borrower and the Additional
Lender party thereto or the Borrower and the Lender party thereto, the
processing and recording fee referred to in Section 2.09(b)(iv), the
Administrative Questionnaire referred to in Section 2.09(b)(iv) (if required)
and the written consent of the Administrative Agent to such increase required by
Section 2.09(a), the Administrative Agent shall accept such Additional Lender
Certificate or Increasing Lender Certificate and record the information
contained therein in the Register required to be maintained by the
Administrative Agent pursuant to Section 12.04(b)(iv) (if required).  No
increase in the aggregate principal amount of Loans outstanding under this
Agreement shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 2.09(d).
 
ARTICLE III
Payments of Principal and Interest; Prepayments; Fees
 
Section 3.01          Repayment of Loans.  On the Maturity Date, the Borrower
shall repay the outstanding principal balance of the Loans in full.
 
Section 3.02          Interest.
 
(a)           Fixed Rate Loans.  Each Fixed Rate Note shall bear interest at a
rate per annum equal to the applicable Fixed Rate.
 
(b)           Floating Rate Loans.
 
(i)            ABR Tranches.  The portion of the Floating Rate Loans comprising
each ABR Tranche shall bear interest at the Alternate Base Rate plus the
Applicable Margin, but in no event to exceed the Highest Lawful Rate.
 
 
30

--------------------------------------------------------------------------------

 

(ii)           Eurodollar Tranches.  The portion of the Floating Rate Loans
comprising each Eurodollar Tranche shall bear interest at the Adjusted LIBO Rate
for the Interest Period in effect for such Tranche plus the Applicable Margin,
but in no event to exceed the Highest Lawful Rate.
 
(c)           Post-Default Rate.  Notwithstanding the foregoing, if an Event of
Default has occurred and is continuing, or if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower or any Guarantor
hereunder or under any other Loan Document is not paid when due, whether at
stated maturity, upon acceleration or otherwise, then all Loans outstanding, in
the case of an Event of Default, and such overdue amount, in the case of a
failure to pay amounts when due, shall bear interest, after as well as before
judgment, at a rate per annum equal to the Post-Default Rate applicable thereto,
but in no event to exceed the Highest Lawful Rate.
 
(d)           Interest Payment Dates.  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan (or, in the case
of any Floating Rate Loan, on the Interest Payment Date for each Tranche
comprising such Floating Rate Loan); provided that i) interest accrued pursuant
to Section 3.02(c) shall be payable on demand, ii) in the event of any
prepayment of any Loan, accrued interest on the principal amount prepaid shall
be payable on the date of such prepayment, and iii) in the event of any
conversion of any Eurodollar Tranche prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
 
(e)           Interest Rate Computations.  All interest hereunder shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case interest shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), except that interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.
 
Section 3.03          Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurodollar Tranche:
 
(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or
 
(b)           the Administrative Agent is advised by the Majority Lenders
(excluding any Fixed Rate Loan Lenders for the purposes of this calculation)
that the Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining that portion of their Floating Rate Loan included in such Tranche
for such Interest Period;
 
 
31

--------------------------------------------------------------------------------

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Tranche to, or continuation
of any Tranche as, a Eurodollar Tranche shall be ineffective, and (ii) if any
Borrowing Request requests a Eurodollar Tranche, such Tranche shall be made as
an ABR Tranche.
 
Section 3.04          Prepayments.
 
(a)           Optional Prepayments.  
 
(i)            Subject to any break funding costs payable pursuant to Section
5.02 and prior notice in accordance with Section 3.04(b), the Borrower shall
have the right to prepay the Loans at any time on or after the first anniversary
of the Effective Date, in whole or in part, as follows:
 
(A)          during the period commencing on the first anniversary of the
Effective Date to and including the second anniversary of the Effective Date,
with a premium equal to 2% of such amount prepaid;
 
(B)           during the period commencing on the next day after the second
anniversary of the Effective Date, without premium or penalty;
 
provided that, each prepayment is in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000, or if such amount is less than
$1,000,000, the outstanding principal amount of the Loans.  During the period
commencing on the Effective Date to, the date immediately preceding the first
anniversary of the Effective Date, the Borrower may not prepay the Loans.
 
(ii)            Notwithstanding anything to the contrary in this Section
3.04(a), with respect to the amount of any optional prepayment (including the
equivalent prepayment premium, if any) in this Section 3.04(a) that would be
allocated to the Fixed Rate Loans (such amount, the “Fixed Rate Loan Prepayment
Amount”), at any time when Fixed Rate Loans remains outstanding, the Borrower
shall, in lieu of applying such amount to the prepayment of the Fixed Rate Loans
on the date specified in this Section 3.04(a), give each Fixed Rate Loan Lender
written notice (a “Prepayment Option Notice”) which shall include an offer by
the Borrower to prepay, on the date the Floating Rate Loans are prepaid pursuant
to this Section 3.04(a), the Fixed Rate Loans by an amount equal to the Fixed
Rate Loan Prepayment Amount.  If any Fixed Rate Loan Lender accepts the
prepayment offer pursuant to the Prepayment Option Notice, then the Borrower
shall pay an amount equal to such Lender’s pro rata share of the Fixed Rate Loan
Prepayment Amount to such Fixed Rate Loan Lender.  If any Fixed Rate Loan Lender
declines the prepayment offer, then Borrower shall pay to the Floating Rate
Lenders and such Fixed Rate Loan Lenders accepting the prepayment, an amount
equal to the portion of the optional prepayment not accepted by a Fixed Rate
Loan Lender (ratably as between the Floating Rate Lenders and the Fixed Rate
Loan Lenders accepting the prepayment); provided that, the Borrower may prepay
any Fixed Rate Loan, without the consent of such Fixed Rate Loan Lender, if the
Borrower pays to such Fixed Rate Loan Lender the principal amount allocated to
such Fixed Rate Loan pursuant to such prepayment, plus accrued interest thereon
and the applicable Make-Whole Amount, if any.
 
 
32

--------------------------------------------------------------------------------

 

(b)           Notice and Terms of Optional Prepayment.  The Borrower shall
notify the Administrative Agent by telephone (confirmed by telecopy) or telecopy
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Tranche or any Fixed Rate Loan, not later than 12:00 noon, New York City time,
three Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Tranche, not later than 12:00 noon, New York City time, on
the Business Day of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of the Loans (and, with
respect to the Floating Rate Loans, each Tranche or portion thereof) to be
prepaid.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each prepayment of a
Loan shall be applied ratably to the Loans of all Lenders.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02.
 
Section 3.05          Mandatory Prepayments.
 
(a)           Any time after the first anniversary of the Effective Date, the
Borrower shall prepay the Notes (including the prepayment premium, if any, that
would otherwise be payable under Section 3.04 for optional prepayments of
Floating Rate Loans and including the Make-Whole Amount on the Fixed Rate Loans
being prepaid) in amounts equal to, to the extent not applied as otherwise
allowed pursuant to Section 9.13(e), 100% of the Net Cash Proceeds of any sale
(including any Casualty Event) of any Oil and Gas Properties of the Borrower or
any Restricted Subsidiary.
 
(b)           Notwithstanding anything herein to the contrary, if the amount of
any Net Cash Proceeds referred to in Section 3.05(a) would otherwise be a
required prepayment under the terms of the Senior Revolving Credit Agreement,
then prepayment shall only be required to the extent any excess Net Cash
Proceeds remain after making such prepayment, provided, however, that if such
payment is waived, such amount shall be payable to the Borrower pursuant to this
Section 3.05.
 
Section 3.06          Fees.  The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.
 
Section 3.07          No Make-Whole Amount for Floating Rate
Loans.  Notwithstanding anything to the contrary contained herein, in no event
shall any Lender of a Floating Rate Loan be entitled to receive any Make-Whole
Amount under any circumstances.
 
ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs
 
Section 4.01          Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
 
(a)           Payments by the Borrower.  Except as provided for in Section 4.03,
the Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under Section
5.01, Section 5.02, Section 5.03 or otherwise) prior to 12:00 noon, New York
City time, on the date when due, in immediately available funds, without
defense, deduction, recoupment, set-off or counterclaim.  Fees, once paid, shall
be fully earned and shall not be refundable under any circumstances.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  Except as provided
for in Section 4.03, all such payments shall be made to the Administrative Agent
at its offices specified in Section 12.01, as expressly provided herein and
except that payments pursuant to Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.
 
 
33

--------------------------------------------------------------------------------

 

(b)           Application of Insufficient Payments.  If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder (including, without
limitation, the Make-Whole Amount), such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably, among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.
 
(c)           Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loan resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loan and accrued interest thereon than the proportion received by any other
Lender (other than as provided in Section 3.04(a)(ii)), then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that iv) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and v) the provisions
of this Section 4.01(c) shall not be construed to apply to any payment made by
the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in its Loan to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this Section 4.01(c) shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
Section 4.02          Presumption of Payment by the Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due.  In such event, if the Borrower has not in fact made
such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
 
 
34

--------------------------------------------------------------------------------

 

Section 4.03          Payments and Deductions; Defaulting Lenders.
 
(a)           The Borrower and the Guarantors shall each have the right, to the
extent permitted by applicable law, to setoff any Debt owed to it by any
Defaulting Lender in respect of deposit liabilities of such Defaulting Lender
against amounts owed by the Borrower to such Defaulting Lender under this
Agreement, provided that the amount of such set-off shall not exceed the amount
of such Defaulting Lender’s pro rata share of the Indebtedness and
interest.  Further, if any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.05(b) or Section 4.02, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid in cash.
 
(b)           If a Defaulting Lender (or a Lender who would be a Defaulting
Lender but for the expiration of the relevant grace period) as a result of the
exercise of a set-off shall have received a payment in respect of its pro rata
share of the Indebtedness which results in its Loans outstanding to the Borrower
being less than its pro rata share of the Indebtedness, then payments (including
principal, interest and fees) to such Defaulting Lender will be suspended until
such time as all amounts due and owing to the Lenders has been equalized in
accordance with each of the Lenders respective pro rata share of the
Indebtedness.  After acceleration or maturity of the Loans, subject to the first
sentence of this Section 4.03(b), all principal will be paid ratably as provided
in Section 10.02(c).
 
(c)           In the event that the Administrative Agent and the Borrower each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its pro rata share of the Indebtedness.
 
Section 4.04          Disposition of Proceeds.  The Security Instruments contain
an assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Lenders of all of the Borrower’s or
each Guarantor’s interest in and to production and all proceeds attributable
thereto which may be produced from or allocated to the Mortgaged Property.  The
Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Indebtedness and other obligations described
therein and secured thereby.  Notwithstanding the assignment contained in such
Security Instruments, until the occurrence of an Event of Default, (i) the
Administrative Agent and the Lenders agree that they will neither notify the
purchaser or purchasers of such production nor take any other action to cause
such proceeds to be remitted to the Administrative Agent or the Lenders, but the
Lenders will instead permit such proceeds to be paid to the Borrower and its
Restricted Subsidiaries and (ii) the Lenders hereby authorize the Administrative
Agent to take such actions as may be necessary to cause such proceeds to be paid
to the Borrower and/or such Restricted Subsidiaries.
 
 
35

--------------------------------------------------------------------------------

 

ARTICLE V
Increased Costs; Break Funding Payments; Taxes; Illegality
 
Section 5.01          Increased Costs.
 
(a)           Eurodollar Changes in Law.  If any Change in Law shall:
 
(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except  any such reserve requirement reflected
in the Adjusted LIBO Rate); or
 
(ii)           impose on any Lender or the London interbank market any other
condition affecting this Agreement or any Eurodollar Tranches made by such
Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Tranche (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loan made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
 
(c)           Certificates.  A certificate of a Lender setting forth the amount
or amounts necessary to compensate such Lender or its holding company, as the
case may be, as specified in Section 5.01(a) or (b) shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
 
(d)           Effect of Failure or Delay in Requesting Compensation.  Failure or
delay on the part of any Lender to demand compensation pursuant to this Section
5.01 shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section 5.01 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
 
 
36

--------------------------------------------------------------------------------

 

Section 5.02          Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurodollar Tranche other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Tranche into an ABR Tranche other
than on the last day of the Interest Period applicable thereto, or (c) the
failure to borrow, convert, continue or prepay any Eurodollar Tranche on the
date specified in any notice delivered pursuant hereto, or (d) the assignment of
any Eurodollar Tranche other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to Section
5.04(b), then, in any such event, the Borrower shall compensate each Lender for
the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Tranche, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such
Eurodollar Tranche had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Eurodollar Tranche, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Eurodollar Tranche), over (ii)
the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.
 
A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
 
Section 5.03          Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower or any Guarantor shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.03(a)), the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or such Guarantor shall make such
deductions and (iii) the Borrower or such Guarantor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
 
(b)           Payment of Other Taxes by the Borrower.  The Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
 
 
37

--------------------------------------------------------------------------------

 

(c)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.03) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate of
the Administrative Agent or a Lender as to the amount of such payment or
liability under this Section 5.03 shall be delivered to the Borrower and shall
be conclusive absent manifest error.
 
(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
 
(e)           Foreign Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement or any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.
 
Section 5.04          Mitigation Obligations; Replacement of Lenders.
 
(a)           Designation of Different Lending Office.  If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loan
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 5.01, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03, or if any Lender becomes a Defaulting Lender, then the Borrower
may to the extent not prohibited by applicable law, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 12.04(b)), all its interests, rights
and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loan, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts) and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 5.01 or
payments required to be made pursuant to Section 5.03, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
 
 
38

--------------------------------------------------------------------------------

 

Section 5.05          Illegality.  Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Tranches either generally or having a particular Interest Period hereunder, then
vi) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Tranches shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and maintain such Eurodollar Tranches and vii) all Affected Loans which would
otherwise be made by such Lender shall be made instead as ABR Tranches (and, if
such Lender so requests by notice to the Borrower and the Administrative Agent,
all Affected Loans of such Lender then outstanding shall be automatically
converted into ABR Tranches on the date specified by such Lender in such notice)
and, to the extent that Affected Loans are so made as (or converted into) ABR
Tranches, all payments of principal which would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its ABR Tranches.
 
ARTICLE VI
Conditions Precedent
 
Section 6.01          Effective Date.  The obligations of each Lender to make
its Loan hereunder shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with Section
12.02):
 
(a)           The Administrative Agent, the Arranger and the Lenders shall have
received all facility and agency fees and all other fees and amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced two
(2) Business Days prior to the Effective Date, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder (including, without limitation, the fees and expenses of Vinson &
Elkins L.L.P., counsel to the Administrative Agent).
 
(b)           The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of the Borrower and each Guarantor setting
forth (1) resolutions of its board of directors with respect to the
authorization of the Borrower or such Guarantor to execute and deliver the Loan
Documents to which it is a party and to enter into the transactions contemplated
in those documents, (2) the officers of the Borrower or such Guarantor (y) who
are authorized to sign the Loan Documents to which the Borrower or such
Guarantor is a party and (z) who will, until replaced by another officer or
officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement and the transactions contemplated hereby, (3)
specimen signatures of such authorized officers, and (4) the articles or
certificate of incorporation and bylaws (or other applicable organizational
documents) of the Borrower and such Guarantor, certified as being true and
complete.  The Administrative Agent and the Lenders may conclusively rely on
such certificate until the Administrative Agent receives notice in writing from
the Borrower to the contrary.
 
 
39

--------------------------------------------------------------------------------

 

(c)           The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Borrower and each Guarantor.
 
(d)           The Administrative Agent shall have received a compliance
certificate which shall be substantially in the form of Exhibit D, duly and
properly executed by a Responsible Officer and dated as of the Effective Date.
 
(e)           The Administrative Agent shall have received from each party
hereto counterparts (in such number as may be requested by the Administrative
Agent) of this Agreement signed on behalf of such party.
 
(f)            The Administrative Agent shall have received duly executed Notes
payable to the order of each Lender in a principal amount equal to its
Commitment dated as of the date hereof.
 
(g)           The Administrative Agent shall have received from each party
thereto duly executed counterparts (in such number as may be requested by the
Administrative Agent) of the Security Instruments, including the Guaranty
Agreement and the other Security Instruments described on Exhibit E.  In
connection with the execution and delivery of the Security Instruments, the
Administrative Agent shall:
 
(i)            be reasonably satisfied that the Security Instruments create (or
upon the recordation thereof after the Effective Date will create) first
priority, perfected Liens (subject only to Liens created by the Senior Revolving
Credit Documents and Excepted Liens identified in clauses (a) to (d) and (f) of
the definition thereof, but subject to the provisos at the end of such
definition) on at least 80% of the total value of the Proved Oil and Gas
Properties evaluated in the Initial Reserve Report;
 
(ii)            be reasonably satisfied that it has a Lien on all Property
constituting security for the Senior Revolving Credit Agreement.
 
(h)           The Administrative Agent shall have received an opinion of (5)
Mayer Brown LLP, special counsel to the Borrower, in form and substance
reasonably acceptable to the Administrative Agent, and (6) local counsel in each
of the following states: Texas, California, New Mexico, Wyoming, Colorado and
any other jurisdictions requested by the Administrative Agent, in form and
substance reasonably acceptable to the Administrative Agent.
 
 
40

--------------------------------------------------------------------------------

 

(i)            The Administrative Agent shall have received a certificate of
insurance coverage of the Borrower evidencing that the Borrower is carrying
insurance in accordance with Section 7.12.
 
(j)            The Administrative Agent shall have received title information as
the Administrative Agent may reasonably require satisfactory to the
Administrative Agent setting forth the status of title to at least 80% of the
total value of the Proved Oil and Gas Properties evaluated in the Initial
Reserve Report.
 
(k)           The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries.
 
(l)            The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that the Borrower has received
all consents and approvals required by Section 7.03.
 
(m)          The Administrative Agent shall have received the financial
statements referred to in Section 7.04(a) and the Initial Reserve Report
accompanied by the Reserve Report Certificate.
 
(n)           The Administrative Agent shall have received appropriate UCC
search certificates reflecting no prior Liens encumbering the Properties of the
Borrower and the Restricted Subsidiaries for each of the following
jurisdictions:  Delaware, Texas, California, New Mexico, Wyoming, Colorado and
any other jurisdiction requested by the Administrative Agent; other than those
being assigned or released on or prior to the Effective Date or Liens permitted
by Section 9.03.
 
(o)           The Administrative Agent shall have received evidence satisfactory
to it, and a certificate of a Responsible Officer of the Borrower certifying,
that on a pro forma basis after giving effect to the proceeds of the initial
funding hereunder, the Borrower has liquidity of not less than $25,000,000,
consisting of undrawn availability under the Senior Revolving Credit Agreement,
cash or Investments permitted by Section 9.05(c), Section 9.05(d), Section
9.05(e) or Section 9.05(f).
 
(p)           The Administrative Agent shall have received such other documents
as the Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans hereunder shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 12.02) at or prior to
2:00 p.m., New York City time, on April 9, 2009 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).
 
Section 6.02          Additional Conditions.  The obligation of each Lender to
fund its Loan is subject to the satisfaction of the following additional
conditions:
 
 
41

--------------------------------------------------------------------------------

 

(a)           At the time of and immediately after giving effect to the funding
of the Loans, no Default shall have occurred and be continuing.
 
(b)           At the time of and immediately after giving effect to the funding
of the Loans, no event, development or circumstance has occurred or shall then
exist that has resulted in, or could reasonably be expected to have, a Material
Adverse Effect.
 
(c)           The representations and warranties of the Borrower and the
Guarantors set forth in this Agreement and in the other Loan Documents shall be
true and correct on and as of the Effective Date, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of Effective Date, such representations and
warranties shall continue to be true and correct as of such specified earlier
date.
 
(d)           The making of the Loans would not conflict with, or cause any
Lender or to violate or exceed, any applicable Governmental Requirement, and no
Change in Law shall have occurred, and no litigation shall be pending or
threatened, which does or, with respect to any threatened litigation, seeks to,
enjoin, prohibit or restrain, the making or repayment of the Loans or any
participations therein or the consummation of the transactions contemplated by
this Agreement or any other Loan Document.
 
(e)           The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03.
 
ARTICLE VII
Representations and Warranties
 
The Borrower represents and warrants to the Lenders that:
 
Section 7.01          Organization; Powers.  Each of the Borrower and the
Restricted Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority, and has all material governmental licenses, authorizations,
consents and approvals necessary, to own its assets and to carry on its business
as now conducted, and is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required, except where
failure to have such power, authority, licenses, authorizations, consents,
approvals and qualifications could not reasonably be expected to have a Material
Adverse Effect.
 
Section 7.02          Authority; Enforceability.  The Transactions are within
the Borrower’s and each Guarantor’s corporate, company or partnership powers and
have been duly authorized by all necessary corporate, company or partnership
and, if required, stockholder, member or partner action (including, without
limitation, any action required to be taken by any class of directors of the
Borrower or any other Person, whether interested or disinterested, in order to
ensure the due authorization of the Transactions).  Each Loan Document to which
the Borrower and each Guarantor is a party has been duly executed and delivered
by the Borrower and such Guarantor and constitutes a legal, valid and binding
obligation of the Borrower and such Guarantor, as applicable, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
 
 
42

--------------------------------------------------------------------------------

 

Section 7.03          Approvals; No Conflicts.  The Transactions viii) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other third Person (including
shareholders or any class of directors, whether interested or disinterested, of
the Borrower or any other Person), nor is any such consent, approval,
registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect other than (1) filings and approvals that will have been
obtained prior to the Effective Date or are customarily obtained following an
acquisition of Oil and Gas Properties, (ii) the recording and filing of the
Security Instruments as required by this Agreement and (iii) those third party
approvals or consents which, if not made or obtained, would not cause a Default
hereunder, could not reasonably be expected to have a Material Adverse Effect or
do not have an adverse effect on the enforceability of the Loan Documents, ix)
will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any Restricted Subsidiary or
any order of any Governmental Authority, x) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Borrower or any Restricted Subsidiary or its Properties, or give rise to a right
thereunder to require any payment to be made by the Borrower or such Restricted
Subsidiary and xi) will not result in the creation or imposition of any Lien on
any Property of the Borrower or any Restricted Subsidiary (other than the Liens
created by the Loan Documents).
 
Section 7.04          Financial Condition; No Material Adverse Change.
 
(a)           The Borrower has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders’ equity and
cash flows as of and for the fiscal year ended December 31, 2008, reported on by
PricewaterhouseCoopers, independent public accountants.  Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its Consolidated
Subsidiaries as of such date and for such period in accordance with GAAP.
 
(b)           Since December 31, 2008, (1) there has been no event, development
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (2) the business of the Borrower and its Restricted
Subsidiaries has been conducted only in the ordinary course consistent with past
business practices.
 
(c)           Neither the Borrower nor any Restricted Subsidiary has on the date
hereof any material Debt (including Disqualified Capital Stock) or any
contingent liabilities, off-balance sheet liabilities or partnerships,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in the Financial Statements.
 
 
43

--------------------------------------------------------------------------------

 

Section 7.05          Litigation.
 
(a)           Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any Restricted Subsidiary (3) not fully
covered by insurance (except for normal deductibles) and reasonable
self-insurance as to which there is a reasonable possibility of an adverse
determination that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, and
(4) that involve any Loan Document or the Transactions.
 
(b)           Since the date of this Agreement, there has been no change in the
status of the matters disclosed in Schedule 7.05 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.
 
Section 7.06          Environmental Matters.  Except as could not be reasonably
expected to have a Material Adverse Effect (or with respect to (c), (d) and (e)
below, where the failure to take such actions could not be reasonably expected
to have a Material Adverse Effect):
 
(a)           neither any Property of the Borrower or any Restricted Subsidiary
nor the operations conducted thereon violate any order or requirement of any
court or Governmental Authority or any Environmental Laws.
 
(b)           no Property of the Borrower or any Restricted Subsidiary nor the
operations currently conducted thereon or, to the knowledge of the Borrower, by
any prior owner or operator of such Property or operation, are in violation of
or subject to any existing, pending or threatened action, suit, investigation,
inquiry or proceeding by or before any court or Governmental Authority or to any
remedial obligations under Environmental Laws.
 
(c)           all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of the Borrower and each Restricted
Subsidiary, including, without limitation, past or present treatment, storage,
disposal or release of a hazardous substance, oil and gas waste or solid waste
into the environment, have been duly obtained or filed, and the Borrower and
each Restricted Subsidiary are in compliance with the terms and conditions of
all such notices, permits, licenses and similar authorizations.
 
(d)           all hazardous substances, solid waste and oil and gas waste, if
any, generated at any and all Property of the Borrower or any Restricted
Subsidiary have in the past been transported, treated and disposed of in
accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and, to
the knowledge of the Borrower, all such transport carriers and treatment and
disposal facilities have been and are operating in compliance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or welfare or the environment, and are not the subject of any existing,
pending or threatened action, investigation or inquiry by any Governmental
Authority in connection with any Environmental Laws.
 
 
44

--------------------------------------------------------------------------------

 

(e)           the Borrower has taken all steps reasonably necessary to determine
and has determined that no oil, hazardous substances, solid waste or oil and gas
waste, have been disposed of or otherwise released and there has been no
threatened release of any oil, hazardous substances, solid waste or oil and gas
waste on or to any Property of the Borrower or any Restricted Subsidiary except
in compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment.
 
(f)           to the extent applicable, all Property of the Borrower and each
Restricted Subsidiary currently satisfies all design, operation, and equipment
requirements imposed by the OPA, and the Borrower does not have any reason to
believe that such Property, to the extent subject to the OPA, will not be able
to maintain compliance with the OPA requirements during the term of this
Agreement.
 
(g)           neither the Borrower nor any Restricted Subsidiary has any known
contingent liability or Remedial Work in connection with any release or
threatened release of any oil, hazardous substance, solid waste or oil and gas
waste into the environment.
 
Section 7.07          Compliance with the Laws and Agreements; No Defaults.
 
(a)           Each of the Borrower and each Restricted Subsidiary is in
compliance with all Governmental Requirements applicable to it or its Property
and all agreements and other instruments binding upon it or its Property, and
possesses all licenses, permits, franchises, exemptions, approvals and other
governmental authorizations necessary for the ownership of its Property and the
conduct of its business, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
(b)           Neither the Borrower nor any Restricted Subsidiary is in default
nor has any event or circumstance occurred which, but for the expiration of any
applicable grace period or the giving of notice, or both, would constitute a
default or would require the Borrower or a Restricted Subsidiary to Redeem or
make any offer to Redeem under any indenture, note, credit agreement or
instrument pursuant to which any Material Indebtedness is outstanding or by
which the Borrower or any Restricted Subsidiary or any of their Properties is
bound.
 
(c)           No Default has occurred and is continuing.
 
Section 7.08          Investment Company Act.  Neither the Borrower nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of, or subject to regulation under, the
Investment Company Act of 1940, as amended.
 
Section 7.09         Taxes.  Each of the Borrower and its Restricted
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.  The charges,
accruals and reserves on the books of the Borrower and its Restricted
Subsidiaries in respect of Taxes and other governmental charges are, in the
reasonable opinion of the Borrower, adequate.  No Tax Lien has been filed and,
to the knowledge of the Borrower, no claim is being asserted with respect to any
such Tax or other such governmental charge.
 
 
45

--------------------------------------------------------------------------------

 

Section 7.10          ERISA.
 
(a)           The Borrower, the Subsidiaries and each ERISA Affiliate have
complied in all material respects with ERISA and, where applicable, the Code
regarding each Plan.
 
(b)           Each Plan is, and has been, established and maintained in
substantial compliance with its terms, ERISA and, where applicable, the Code.
 
(c)           No act, omission or transaction has occurred which could result in
imposition on the Borrower, any Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (5) either a civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed
pursuant to Chapter 43 of Subtitle D of the Code or (6) breach of fiduciary duty
liability damages under section 409 of ERISA.
 
(d)           Full payment when due has been made of all amounts which the
Borrower, the Subsidiaries or any ERISA Affiliate is required under the terms of
each Plan or applicable law to have paid as contribu­tions to such Plan as of
the date hereof.
 
(e)           Neither the Borrower, the Subsidiaries nor any ERISA Affiliate
sponsors, maintains, or contributes to an employee welfare benefit plan, as
defined in section 3(1) of ERISA, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities, that may
not be terminated by the Borrower, a Subsidiary or any ERISA Affiliate in its
sole discretion at any time without any material liability.
 
(f)           Neither the Borrower, the Subsidiaries nor any ERISA Affiliate
sponsors, maintains or contributes to, or has at any time in the six-year period
preceding the date hereof sponsored, maintained or contributed to, any employee
pension benefit plan, as defined in section 3(2) of ERISA, that is subject to
Title IV of ERISA, section 302 of ERISA or section 412 of the Code.
 
Section 7.11          Disclosure; No Material Misstatements.  The Borrower has
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Restricted Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No reports, financial statements, certificates or
other information furnished by or on behalf of the Borrower or any Restricted
Subsidiary to the Administrative Agent or any Lender or any of their Affiliates
in connection with the negotiation of this Agreement or any other Loan Document
or delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished), taken as a whole, contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.  There
is no fact peculiar to the Borrower or any Restricted Subsidiary which could
reasonably be expected to have a Material Adverse Effect or in the future is
reasonably likely to have a Material Adverse Effect and which has not been set
forth in this Agreement or the Loan Documents or the other documents,
certificates and statements furnished to the Administrative Agent or the Lenders
by or on behalf of the Borrower or any Restricted Subsidiary prior to, or on,
the date hereof pursuant to a notice under Section 8.02 in connection with the
transactions contemplated hereby.  There are no statements or conclusions in any
Reserve Report which are based upon or include misleading information or fail to
take into account material information regarding the matters reported therein,
it being understood that projections concerning volumes attributable to the Oil
and Gas Properties and production and cost estimates contained in each Reserve
Report are necessarily based upon professional opinions, estimates and
projections and that the Borrower and the Restricted Subsidiaries do not warrant
that such opinions, estimates and projections will ultimately prove to have been
accurate.
 
 
46

--------------------------------------------------------------------------------

 

Section 7.12          Insurance.  The Borrower has, and has caused all of its
Restricted Subsidiaries to have, xii) all insurance policies sufficient for the
compliance by each of them with all material Governmental Requirements and all
material agreements and xiii) insurance coverage in at least amounts and against
such risk (including, without limitation, public liability) that are usually
insured against by companies similarly situated and engaged in the same or a
similar business for the assets and operations of the Borrower and its
Restricted Subsidiaries and xiv) identified to the Administrative Agent the
amounts and matters for which the Borrower or its Restricted Subsidiaries have
self-insurance.  The Administrative Agent and the Lenders have been named as
additional insureds in respect of such liability insurance policies and the
Administrative Agent has been named as loss payee with respect to Property loss
insurance.
 
Section 7.13          Restriction on Liens.  Neither the Borrower nor any of the
Restricted Subsidiaries is a party to any material agreement or arrangement
(other than Capital Leases creating Liens permitted by Section 9.03(c), but then
only on the Property subject of such Capital Lease), or subject to any order,
judgment, writ or decree, which either restricts or purports to restrict its
ability to grant Liens to the Administrative Agent and the Lenders on or in
respect of their Properties to secure the Indebtedness and the Loan Documents.
 
Section 7.14          Subsidiaries.  Except as set forth on Schedule 7.14 or as
disclosed in writing to the Administrative Agent (which shall promptly furnish a
copy to the Lenders), which shall be a supplement to Schedule 7.14, the Borrower
has no Subsidiaries and the Borrower has no Foreign Subsidiaries.  Schedule 7.14
identifies each Subsidiary as either Restricted or Unrestricted, and each
Restricted Subsidiary on such schedule is a Wholly-Owned Subsidiary.
 
Section 7.15          Location of Business and Offices.  The Borrower’s
jurisdiction of organization is Delaware; the name of the Borrower as listed in
the public records of its jurisdiction of organization is Rosetta Resources
Inc.; and the organizational identification number of the Borrower in its
jurisdiction of organization is 3980164 (or, in each case, as set forth in a
notice delivered to the Administrative Agent pursuant to Section 8.01(m) in
accordance with Section 12.01).  The Borrower’s principal place of business and
chief executive offices are located at the address specified in Section 12.01
(or as set forth in a notice delivered pursuant to Section 8.01(m) and Section
12.01(c)).  Each Restricted Subsidiary’s jurisdiction of organization, name as
listed in the public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and the location of
its principal place of business and chief executive office is stated on Schedule
7.14 (or as set forth in a notice delivered pursuant to Section 8.01(m)).
 
 
47

--------------------------------------------------------------------------------

 

Section 7.16          Properties; Titles, Etc.
 
(a)           Each of the Borrower and the Restricted Subsidiaries has good and
defensible title to the Oil and Gas Properties evaluated in the most recently
delivered Reserve Report and good title to all its material personal Properties,
in each case, free and clear of all Liens except Liens permitted by Section
9.03.  After giving full effect to the Excepted Liens, the Borrower or the
Restricted Subsidiary specified as the owner owns the net interests in
production in all material respects attributable to the Hydrocarbon Interests as
reflected in the most recently delivered Reserve Report, and the ownership of
such Properties shall not in any material respect obligate the Borrower or such
Restricted Subsidiary to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount in
excess of the working interest of each Property set forth in the most recently
delivered Reserve Report that is not offset by a corresponding proportionate
increase in the Borrower’s or such Restricted Subsidiary’s net revenue interest
in such Property.
 
(b)           All material leases and agreements necessary for the conduct of
the business of the Borrower and the Restricted Subsidiaries are valid and
subsisting, in full force and effect, and there exists no default or event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or agreement, which could
reasonably be expected to have a Material Adverse Effect.
 
(c)           The rights and Properties presently owned, leased or licensed by
the Borrower and the Restricted Subsidiaries including, without limitation, all
easements and rights of way, include all rights and Properties necessary to
permit the Borrower and the Restricted Subsidiaries to conduct their business in
all material respects in the same manner as its business has been conducted
prior to the date hereof.
 
(d)           All of the Properties of the Borrower and the Restricted
Subsidiaries which are reasonably necessary for the operation of their
businesses are in good working condition and are maintained in accordance with
prudent business standards, except for such failure as to condition or
maintenance as could not be reasonably expected to have a Material Adverse
Effect.
 
(e)           The Borrower and each Restricted Subsidiary owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
Property material to its business, and the use thereof by the Borrower and such
Restricted Subsidiary does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.  The Borrower
and its Restricted Subsidiaries either own or have valid licenses or other
rights to use all databases, geological data, geophysical data, engineering
data, seismic data, maps, interpretations and other technical information used
in their businesses as presently conducted, subject to the limitations contained
in the agreements governing the use of the same, which limitations are customary
for companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.
 
 
48

--------------------------------------------------------------------------------

 

Section 7.17          Maintenance of Properties.  Except for such acts or
failures to act as could not be reasonably expected to have a Material Adverse
Effect, the Oil and Gas Properties (and Properties unitized therewith) of the
Borrower and its Restricted Subsidiaries have been maintained, operated and
developed in a good and workmanlike manner and in conformity with all
Governmental Requirements and in conformity with the provisions of all leases,
subleases or other contracts comprising a part of the Hydrocarbon Interests and
other contracts and agreements forming a part of the Oil and Gas Properties of
the Borrower and its Restricted Subsidiaries.  Specifically in connection with
the foregoing, except for those as could not be reasonably expected to have a
Material Adverse Effect, (1) no Oil and Gas Property of the Borrower or any
Restricted Subsidiary is subject to having allowable production reduced below
the full and regular allowable (including the maximum permissible tolerance)
because of any overproduction (whether or not the same was permissible at the
time) and (2) none of the wells comprising a part of the Oil and Gas Properties
(or Properties unitized therewith) of the Borrower or any Restricted Subsidiary
is deviated from the vertical more than the maximum permitted by Governmental
Requirements, and such wells are, in fact, bottomed under and are producing
from, and the well bores are wholly within, the Oil and Gas Properties (or in
the case of wells located on Properties unitized therewith, such unitized
Properties) of the Borrower or such Restricted Subsidiary.  All pipelines,
wells, gas processing plants, platforms and other material improvements,
fixtures and equipment owned in whole or in part by the Borrower or any of its
Restricted Subsidiaries that are necessary to conduct normal operations are
being maintained in a state adequate to conduct normal operations, and with
respect to such of the foregoing which are operated by the Borrower or any of
its Restricted Subsidiaries, in a manner consistent with the Borrower’s or its
Restricted Subsidiaries’ past practices (other than those the failure of which
to maintain in accordance with this Section 7.17 could not reasonably be
expected to have a Material Adverse Effect).
 
Section 7.18          Gas Imbalances, Prepayments.  Except as set forth on
Schedule 7.18 or on the most recent certificate delivered pursuant to Section
8.12(c), on a net basis there are no gas imbalances, take or pay or other
prepayments which would require the Borrower or any of its Restricted
Subsidiaries to deliver Hydrocarbons produced from their Oil and Gas Properties
at some future time without then or thereafter receiving full payment therefor
exceeding one bcf of gas (on an mcf equivalent basis) in the aggregate.
 
Section 7.19          Marketing of Production.  Except for contracts listed and
in effect on the date hereof on Schedule 7.19, and thereafter either disclosed
in writing to the Administrative Agent or included in the most recently
delivered Reserve Report (with respect to all of which contracts the Borrower
represents that it or its Restricted Subsidiaries are receiving a price for all
production sold thereunder which is computed substantially in accordance with
the terms of the relevant contract and are not having deliveries curtailed
substantially below the subject Property’s delivery capacity), no material
agreements exist which are not cancelable on 60 days notice or less without
penalty or detriment for the sale of production from the Borrower’s or its
Restricted Subsidiaries’ Hydrocarbons (including, without limitation, calls on
or other rights to purchase, production, whether or not the same are currently
being exercised) that xv) pertain to the sale of production at a fixed price and
xvi) have a maturity or expiry date of longer than six (6) months from the date
hereof.
 
 
49

--------------------------------------------------------------------------------

 

Section 7.20          Swap Agreements.  Schedule 7.20 sets forth, as of the date
hereof, and after the Effective Date, each report, as of the date of such
report, required to be delivered by the Borrower pursuant to Section 8.01(e),
sets forth, a true and complete list of all Swap Agreements of the Borrower and
each Restricted Subsidiary, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), all
credit support agreements relating thereto (including any margin required or
supplied) and the counterparty to each such agreement.
 
Section 7.21          Use of Loans.  The proceeds of the Loans shall be used to
provide working capital for exploration and production operations, the
acquisition, exploration and development of additional Oil and Gas Properties,
and for general corporate purposes.  The Borrower and its Restricted
Subsidiaries are not engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board).  No part of the proceeds of
any Loan will be used for any purpose which violates the provisions of
Regulations T, U or X of the Board.
 
Section 7.22          Solvency.  After giving effect to the transactions
contemplated hereby, xvii) the aggregate assets (after giving effect to amounts
that could reasonably be received by reason of indemnity, offset, insurance or
any similar arrangement), at a fair valuation, of the Borrower and the
Guarantors, taken as a whole, will exceed the aggregate Debt of the Borrower and
the Guarantors on a consolidated basis, as the Debt becomes absolute and
matures, xviii) each of the Borrower and the Guarantors will not have incurred
or intended to incur, and will not believe that it will incur, Debt beyond its
ability to pay such Debt (after taking into account the timing and amounts of
cash to be received by each of the Borrower and the Guarantors and the amounts
to be payable on or in respect of its liabilities, and giving effect to amounts
that could reasonably be received by reason of indemnity, offset, insurance or
any similar arrangement) as such Debt becomes absolute and matures and xix) each
of the Borrower and the Guarantors will not have (and will have no reason to
believe that it will have thereafter) unreasonably small capital for the conduct
of its business.
 
ARTICLE VIII
Affirmative Covenants
 
Until the principal of and interest on each Loan and all fees payable hereunder
and all other amounts payable under the Loan Documents shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:
 
Section 8.01          Financial Statements; Other Information.  The Borrower
will furnish to the Administrative Agent and each Lender:
 
(a)           Annual Financial Statements.  As soon as available, but in any
event in accordance with then applicable law and not later than 90 days after
the end of each fiscal year of the Borrower, its audited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied.
 
 
50

--------------------------------------------------------------------------------

 

(b)           Quarterly Financial Statements.  As soon as available, but in any
event in accordance with then applicable law and not later than 45 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrower, its unaudited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.
 
(c)           Certificate of Financial Officer -- Compliance.  Concurrently with
any delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
(1) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (2) setting forth reasonably detailed calculations
demonstrating compliance with Section 9.01 and (3) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 7.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate.
 
(d)           Certificate of Financial Officer -- Consolidating
Information.  If, at any time, all of the Consolidated Subsidiaries of the
Borrower are not Consolidated Restricted Subsidiaries, then concurrently with
any delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer setting forth consolidating spreadsheets that
show all Consolidated Unrestricted Subsidiaries and the eliminating entries, in
such form as would be presentable to the auditors of the Borrower.
 
(e)           Certificate of Financial Officer – Swap Agreements.  Concurrently
with any delivery of financial statements under Section 8.01(a) and Section
8.01(b) (and from time to time to disclose new Swap Agreements), a certificate
of a Financial Officer, in form and substance satisfactory to the Administrative
Agent, setting forth as of the last Business Day of such fiscal quarter or
fiscal year (or such other date as specified in such certificate), a true and
complete list of all Swap Agreements of the Borrower and each Restricted
Subsidiary, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark-to-market
value therefor, any new credit support agreements relating thereto not listed on
Schedule 7.20, any margin required or supplied under any credit support
document, and the counterparty to each such agreement.
 
 
51

--------------------------------------------------------------------------------

 

(f)            Certificate of Insurer -- Insurance Coverage.  Concurrently with
any delivery of financial statements under Section 8.01(a), a certificate of
insurance coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.
 
(g)           Other Accounting Reports.  Promptly upon receipt thereof, a copy
of each other report or letter submitted to the Borrower or any of its
Subsidiaries by independent accountants in connection with any annual, interim
or special audit made by them of the books of the Borrower or any such
Subsidiary, and a copy of any response by the Borrower or any such Subsidiary,
or the Board of Directors of the Borrower or any such Subsidiary, to such letter
or report.
 
(h)           SEC and Other Filings; Reports to Shareholders.  Promptly after
the same become publicly available, copies of all periodic and other reports,
proxy statements and other materials filed by the Borrower or any Subsidiary
with the SEC, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be.
 
(i)            Notices Under Material Instruments.  Promptly after the
furnishing thereof, copies of any financial statement, report or notice
furnished to or by any Person pursuant to the terms of any preferred stock
designation, indenture, loan or credit or other similar agreement, other than
this Agreement and not otherwise required to be furnished to the Lenders
pursuant to any other provision of this Section 8.01.
 
(j)            Lists of Purchasers.  Concurrently with the delivery of any
Reserve Report to the Administrative Agent pursuant to Section 8.12, a list of
Persons purchasing Hydrocarbons from the Borrower and its Restricted
Subsidiaries constituting at least 80% of the total revenues from such purchases
for the six-month period ending on the date of such Reserve Report (such list to
include and specify in descending order the largest purchasers of Hydrocarbons
for such period based on the percentage of total revenues that each such
purchaser represents); and during the continuance of a Default, promptly upon
the request therefor by the Administrative Agent or any Lender, a list of all
Persons purchasing Hydrocarbons from the Borrower and its Restricted
Subsidiaries for the six-month period ending on the date of such request.
 
(k)           Notice of Sales of Oil and Gas Properties.  In the event the
Borrower or any Restricted Subsidiary intends to sell, transfer, assign or
otherwise dispose of any Oil or Gas Properties or any Equity Interests in any
Subsidiary in accordance with Section 9.13, prior written notice of such
disposition, the price thereof and the anticipated date of closing and any other
details thereof requested by the Administrative Agent or any Lender.
 
(l)            Notice of Casualty Events.  Prompt written notice, and in any
event within three Business Days, of the occurrence of any Casualty Event or the
commencement of any action or proceeding that could reasonably be expected to
result in a Casualty Event.
 
 
52

--------------------------------------------------------------------------------

 

(m)           Information Regarding Borrower and Guarantors.  Prompt written
notice (and in any event within ten (10) days prior thereto) of any change
(4) in the Borrower or any Guarantor’s corporate name or in any trade name used
to identify such Person in the conduct of its business or in the ownership of
its Properties, (5) in the location of the Borrower or any Guarantor’s chief
executive office or principal place of business, (6) in the Borrower or any
Guarantor’s identity or corporate structure or in the jurisdiction in which such
Person is incorporated or formed, (7) in the Borrower or any Guarantor’s
jurisdiction of organization or such Person’s organizational identification
number in such jurisdiction of organization, and (8) in the Borrower or any
Guarantor’s federal taxpayer identification number.
 
(n)           Production Report and Lease Operating Statements.  Within 60 days
after the end of each fiscal quarter, a report setting forth, for each calendar
month during the then current fiscal year to date, the volume of production and
sales attributable to production (and the prices at which such sales were made
and the revenues derived from such sales) for each such calendar month from the
Oil and Gas Properties, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each such calendar month.
 
(o)           Notices of Certain Changes.  Promptly, but in any event within
five (5) Business Days after the execution thereof, copies of any material
amendment, modification or supplement to the certificate or articles of
incorporation, by-laws, any preferred stock designation or any other organic
document of the Borrower or any Restricted Subsidiary.
 
(p)           Other Requested Information.  Promptly following any request
therefor, such other information regarding the operations, business affairs and
financial condition of the Borrower or any Subsidiary (including, without
limitation, any Plan and any reports or other information required to be filed
with respect thereto under the Code or under ERISA), or compliance with the
terms of this Agreement or any other Loan Document, as the Administrative Agent
or any Lender may reasonably request.
 
(q)           Delivery of Information Electronically.  Notices to the
Administrative Agent and the Lenders under this Section 8.01 may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent, including broadcast email to the Lenders that the
available information has been made available to the Lenders on either the
Borrower’s “Intralinks” page or the Borrower’s website at
www.rosettaresources.com.  Notwithstanding the foregoing, any such information
included in materials otherwise filed with the SEC may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which the Borrower posts such documents, or provides a link thereto,
and notifies Administrative Agent of such posting or link.
 
Section 8.02          Notices of Material Events.  The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:
 
(a)           the occurrence of any Default;
 
(b)           the filing or commencement of, or the threat in writing of, any
action, suit, proceeding, investigation or arbitration by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any
Affiliate thereof not previously disclosed in writing to the Lenders or any
material adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Lenders) that, in either
case, if adversely determined, could reasonably be expected to result in
liability in excess of $5,000,000, not fully covered by insurance, subject to
normal deductibles; and reasonable self-insurance;
 
 
53

--------------------------------------------------------------------------------

 

(c)           Calpine shall fail to make any payment in respect of any Calpine
Gas Contract or post any Acceptable Collateral required by the terms thereof
within one Business Day of when the same shall become due and payable, whether
at the due date thereof, upon acceleration, termination or otherwise; and
 
(d)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
 
Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
Section 8.03          Existence; Conduct of Business.  The Borrower will, and
will cause each Restricted Subsidiary to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business and maintain, if necessary, its qualification to
do business in each other jurisdiction in which its Oil and Gas Properties is
located or the ownership of its Properties requires such qualification, except
where the failure to so qualify could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 9.12.
 
Section 8.04          Payment of Obligations.  The Borrower will, and will cause
each Restricted Subsidiary to, pay its obligations, including Tax liabilities of
the Borrower and all of its Restricted Subsidiaries before the same shall become
delinquent or in default, except where xx) the validity or amount thereof is
being contested in good faith by appropriate proceedings, xxi) the Borrower or
such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and xxii) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect or result in the seizure or levy of any Property of the Borrower
or any Restricted Subsidiary.
 
Section 8.05          Performance of Obligations under Loan Documents.  The
Borrower will pay the Notes according to the reading, tenor and effect thereof,
and the Borrower will, and will cause each Restricted Subsidiary to, do and
perform every act and discharge all of the obligations to be performed and
discharged by them under the Loan Documents, including, without limitation, this
Agreement, at the time or times and in the manner specified.
 
Section 8.06          Operation and Maintenance of Properties.  The Borrower, at
its own expense, will, and will cause each Restricted Subsidiary to, except in
each case where the failure to comply could not reasonably be expected to have a
Material Adverse Effect:
 
 
54

--------------------------------------------------------------------------------

 

(a)           operate its Oil and Gas Properties and other material Properties
or cause such Oil and Gas Properties and other material Properties to be
operated in a careful and efficient manner in accordance with the practices of
the industry and in compliance with all applicable contracts and agreements and
in compliance with all Governmental Requirements, including, without limitation,
applicable pro ration requirements and Environmental Laws, and all applicable
laws, rules and regulations of every other Governmental Authority from time to
time constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom.
 
(b)           keep and maintain all Property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted
preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its Oil and Gas Properties and other
material Properties, including, without limitation, all equipment, machinery and
facilities.
 
(c)           promptly pay and discharge, or make reasonable and customary
efforts to cause to be paid and discharged, all delay rentals, royalties,
expenses and indebtedness accruing under the leases or other agreements
affecting or pertaining to its Oil and Gas Properties and will do all other
things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder.
 
(d)           promptly perform or make reasonable and customary efforts to cause
to be performed, in accordance with industry standards, the obligations required
by each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.
 
(e)           operate its Oil and Gas Properties and other material Properties
or cause or make reasonable and customary efforts to cause such Oil and Gas
Properties and other material Properties to be operated in accordance with the
practices of the industry and in material compliance with all applicable
contracts and agreements and in compliance in all material respects with all
Governmental Requirements.
 
(f)            to the extent the Borrower is not the operator of any Property,
the Borrower shall use reasonable efforts to cause the operator to comply with
this Section 8.06.
 
Section 8.07          Insurance.  The Borrower will, and will cause each
Restricted Subsidiary to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.  The loss payable clauses or
provisions in said insurance policy or policies insuring any of the collateral
for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies shall name
the Administrative Agent and the Lenders as “additional insureds” and provide
that the insurer will endeavor to give at least 30 days prior notice (or 10 days
prior notice in the event of any non-payment of premiums) of any cancellation to
the Administrative Agent.  So long as no Event of Default has occurred and is
continuing, except as otherwise required by Section 9.12, the Borrower or
applicable Restricted Subsidiary shall be entitled to use the proceeds received
from any insurance policy as a result of a Casualty Event (without regarding to
the threshold in the definition thereof) to repair or replace the Property of
the Borrower or such Restricted Subsidiary subject to such Casualty Event or to
otherwise enhance the value of the collateral for the Indebtedness.
 
 
55

--------------------------------------------------------------------------------

 

Section 8.08          Books and Records; Inspection Rights.  The Borrower will,
and will cause each Restricted Subsidiary to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Borrower will, and
will cause each Restricted Subsidiary to, permit any representatives designated
by the Administrative Agent or any Lender, upon reasonable prior notice, to
visit and inspect its Properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested.
 
Section 8.09          Compliance with Laws.  The Borrower will, and will cause
each Restricted Subsidiary to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its Property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
Section 8.10          Environmental Matters.
 
(a)           The Borrower shall at its sole expense: (i) comply, and shall
cause its Properties and operations and each Subsidiary and each Subsidiary’s
Properties and operations to comply, with all applicable Environmental Laws, the
breach of which could be reasonably expected to have a Material Adverse Effect;
(ii) not dispose of or otherwise release, and shall cause each Subsidiary not to
dispose of or otherwise release, any oil, oil and gas waste, hazardous
substance, or solid waste on, under, about or from any of the Borrower’s or its
Subsidiaries’ Properties or any other Property to the extent caused by the
Borrower’s or any of its Subsidiaries’ operations except in compliance with
applicable Environmental Laws, the disposal or release of which could reasonably
be expected to have a Material Adverse Effect; (iii) timely obtain or file, and
shall cause each Subsidiary to timely obtain or file, all notices, permits,
licenses, exemptions, approvals, registrations or other authorizations, if any,
required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Borrower’s or its Subsidiaries’
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion, and shall cause each Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future disposal or other release of any oil, oil and gas waste, hazardous
substance or solid waste on, under, about or from any of the Borrower’s or its
Subsidiaries’ Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect; and
(v) establish and implement, and shall cause each Subsidiary to establish and
implement, such procedures as may be necessary to continuously determine and
assure that the Borrower’s and its Subsidiaries’ obligations under this Section
8.10(a) are timely and fully satisfied, which failure to establish and implement
could reasonably be expected to have a Material Adverse Effect.
 
 
56

--------------------------------------------------------------------------------

 

(b)           The Borrower will promptly, but in no event later than five days
of the occurrence of a triggering event, notify the Administrative Agent and the
Lenders in writing of any threatened action, investigation or inquiry by any
Governmental Authority or any threatened demand or lawsuit by any landowner or
other third party against the Borrower or its Subsidiaries or their Properties
of which the Borrower has knowledge in connection with any Environmental Laws
(excluding routine testing and corrective action) if the Borrower could
reasonably anticipate that such action will result in liability (whether
individually or in the aggregate) in excess of $500,000, not fully covered by
insurance, subject to normal deductibles.
 
(c)           The Borrower will, and will cause each Subsidiary to, provide
environmental assessments, audits and tests in accordance with the most current
version of the American Society of Testing Materials standards upon request by
the Administrative Agent and the Lenders and no more than once per year in the
absence of any Event of Default (or as otherwise required to be obtained by the
Administrative Agent or the Lenders by any Governmental Authority), in
connection with any future acquisitions of Oil and Gas Properties or other
Properties.
 
Section 8.11          Further Assurances.
 
(a)           The Borrower at its expense will, and will cause each Restricted
Subsidiary to, promptly execute and deliver to the Administrative Agent all such
other documents, agreements and instruments reasonably requested by the
Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Borrower or any Restricted
Subsidiary, as the case may be, in the Loan Documents, including the Notes, or
to further evidence and more fully describe the collateral intended as security
for the Indebtedness, or to correct any omissions in this Agreement or the
Security Instruments, or to state more fully the obligations secured therein, or
to perfect, protect or preserve any Liens created pursuant to this Agreement or
any of the Security Instruments or the priority thereof, or to make any
recordings, file any notices or obtain any consents, all as may be reasonably
necessary or appropriate, in the reasonable discretion of the Administrative
Agent, in connection therewith.
 
(b)           The Borrower hereby authorizes the Administrative Agent to file
one or more financing or continuation statements, and amendments thereto,
relative to all or any part of the Mortgaged Property without the signature of
the Borrower or any other Guarantor where permitted by law.  A carbon,
photographic or other reproduction of the Security Instruments or any financing
statement covering the Mortgaged Property or any part thereof shall be
sufficient as a financing statement where permitted by law.
 
Section 8.12          Reserve Reports.
 
(a)           On or before March 1st and September 1st of each year, commencing
September 1, 2009, the Borrower shall furnish to the Administrative Agent and
the Lenders a Reserve Report evaluating the Oil and Gas Properties of the
Borrower and its Restricted Subsidiaries as of the immediately preceding January
1st and July 1st, respectively, located within the geographic boundaries of the
United States of America (or the Outer Continental Shelf adjacent to the United
States of America).  The Reserve Report as of January 1 of each year shall be
prepared by or under the supervision of the chief engineer of the Borrower
(provided that at least 80% of the Proved Reserves, on a volumetric basis,
evaluated therein shall have been audited by one or more Approved Petroleum
Engineers) and the July 1 Reserve Report of each year shall be prepared by or
under the supervision of the chief engineer of the Borrower who shall in each
case certify (1) there are no statements or conclusions in such Reserve Report
which are based upon or include misleading information or fail to take into
account material information regarding the matters reported therein, it being
understood that projections concerning volumes attributable to the Oil and Gas
Properties and production and cost estimates contained in any Reserve Report are
necessarily based upon professional opinions, estimates and projections and that
the Borrower and the Restricted Subsidiaries do not warrant that such opinions,
estimates and projections will ultimately prove to have been accurate, and (2)
to have been prepared in accordance with the procedures used in the Initial
Reserve Report.
 
 
57

--------------------------------------------------------------------------------

 

(b)           In the event any party elects a redetermination of the Total
Reserve Value as of a specified date other than January 1 and July 1 pursuant to
Section 2.07, the Borrower shall furnish to the Administrative Agent and the
Lenders a Reserve Report prepared by or under the supervision of the chief
engineer of the Borrower who shall certify such Reserve Report to be true and
accurate and to have been prepared in accordance with the procedures used in the
immediately preceding January 1 Reserve Report.
 
(c)           With the delivery of each Reserve Report, the Borrower shall
provide to the Administrative Agent and the Lenders a certificate from a
Responsible Officer, in substantially the form of Exhibit G hereto (the “Reserve
Report Certificate”), certifying that in all material respects: (3) the
information contained in the Reserve Report and any other information delivered
in connection therewith is true and correct, (4) the Borrower or its Restricted
Subsidiaries owns good and defensible title to the Oil and Gas Properties
evaluated in such Reserve Report and such Properties are free of all Liens
except for Liens permitted by Section 9.03, (5) except as set forth on an
exhibit to the certificate, on a net basis there are no gas imbalances, take or
pay or other prepayments in excess of the volume specified in Section 7.18 with
respect to its Oil and Gas Properties evaluated in such Reserve Report which
would require the Borrower or any Restricted Subsidiary to deliver Hydrocarbons
either generally or produced from such Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor, (6) none of
their Oil and Gas Properties have been sold since the date of the last Total
Reserve Value determination except as set forth on an exhibit to the
certificate, which certificate shall list all of its Oil and Gas Properties sold
and in such detail as reasonably required by the Administrative Agent, (7)
attached to the certificate is a list of all marketing agreements entered into
subsequent to the later of the date hereof or the most recently delivered
Reserve Report which the Borrower could reasonably be expected to have been
obligated to list on Schedule 7.19 had such agreement been in effect on the date
hereof and (8) attached thereto is a schedule of the Oil and Gas Properties
evaluated by such Reserve Report that are Mortgaged Properties and demonstrating
the percentage of the total value of the Proved Oil and Gas Properties that the
value of such Mortgaged Properties represent.
 
 
58

--------------------------------------------------------------------------------

 

Section 8.13          Title Information.
 
(a)           On or before the delivery to the Administrative Agent and the
Lenders of each Reserve Report required by Section 8.12(a), the Borrower will
deliver title information in form and substance reasonably acceptable to the
Administrative Agent covering enough of the Oil and Gas Properties evaluated by
such Reserve Report that were not included in the immediately preceding Reserve
Report, so that the Administrative Agent shall have received together with title
information previously delivered to the Administrative Agent, satisfactory title
information on at least 80% of the total value of the Proved Oil and Gas
Properties evaluated by such Reserve Report.
 
(b)           If the Borrower has provided title information for additional
Properties under Section 8.13(a), the Borrower shall, within 60 days of notice
from the Administrative Agent that material title defects or exceptions exist
with respect to such additional Properties, either (9) cure any such material
title defects or exceptions (including defects or exceptions as to priority)
which are not permitted by Section 9.03 raised by such information, (10)
substitute acceptable Mortgaged Properties with no material title defects or
exceptions except for Excepted Liens (other than Excepted Liens described in
clauses (e), (g) and (h) of such definition) having an equivalent value or (11)
deliver title information in form and substance acceptable to the Administrative
Agent so that the Administrative Agent shall have received, together with title
information previously delivered to the Administrative Agent, satisfactory title
information on at least 80% of the value of the Proved Oil and Gas Properties
evaluated by such Reserve Report.
 
(c)           If the Borrower is unable to cure any material title defect
requested by the Administrative Agent or the Lenders to be cured within the
60-day period or the Borrower does not comply with the requirements to provide
acceptable title information covering 80% of the value of the Proved Oil and Gas
Properties evaluated in the most recent Reserve Report, such default shall not
be a Default, but instead the Administrative Agent and/or the Majority Lenders
shall have the right to exercise the following remedy in their sole discretion
from time to time, and any failure to so exercise this remedy at any time shall
not be a waiver as to future exercise of the remedy by the Administrative Agent
or the Lenders.  To the extent that the Administrative Agent or the Majority
Lenders are not satisfied with title to any Mortgaged Property after the 60-day
period has elapsed, such unacceptable Mortgaged Property shall not count towards
the 80% requirement, and the Administrative Agent may send a notice to the
Borrower and the Lenders that the then outstanding Total Reserve Value shall be
reduced by an amount as determined by the Majority Lenders to cause the Borrower
to be in compliance with the requirement to provide acceptable title information
on 80% of the value of the Proved Oil and Gas Properties.  This new Total
Reserve Value shall become effective immediately after receipt of such notice.
 
Section 8.14          Additional Collateral; Additional Guarantors.
 
(a)           In connection with each redetermination of the Total Reserve
Value, the Borrower shall review the Reserve Report and the list of current
Mortgaged Properties (as described in Section 8.12(c)(vi)) to ascertain whether
the Mortgaged Properties represent at least 80% of the total value of the Proved
Oil and Gas Properties evaluated in the most recently completed Reserve Report
after giving effect to exploration and production activities, acquisitions,
dispositions and production.  In the event that the Mortgaged Properties do not
represent at least 80% of such total value, then the Borrower shall, and shall
cause its Restricted Subsidiaries to, grant, within thirty (30) days of delivery
of the certificate required under Section 8.12(c), to the Administrative Agent
as security for the Indebtedness a first-priority Lien interest (subject to a
Lien under the Senior Revolving Credit Documents and provided that Excepted
Liens of the type described in clauses (a) to (d) and (f) of the definition
thereof may exist, but subject to the provisos at the end of such definition) on
additional Proved Oil and Gas Properties not already subject to a Lien of the
Security Instruments such that after giving effect thereto, the Mortgaged
Properties will represent at least 80% of such total value.  All such Liens will
be created and perfected by and in accordance with the provisions of deeds of
trust, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes.  In order to
comply with the foregoing, if any Restricted Subsidiary places a Lien on its Oil
and Gas Properties and such Restricted Subsidiary is not a Guarantor, then it
shall become a Guarantor and comply with Section 8.14(b).
 
 
59

--------------------------------------------------------------------------------

 

(b)           The Borrower shall cause each Domestic Subsidiary to guarantee the
Indebtedness pursuant to the Guaranty Agreement.  In connection with any such
guaranty, the Borrower shall, or shall cause such Domestic Subsidiary to,
promptly, but in any event no later than 30 days after the formation or
acquisition (or other similar event) of such Domestic Subsidiary, (a) execute
and deliver a supplement to the Guaranty Agreement, (b) pledge all of the Equity
Interests of such Domestic Subsidiary (including, without limitation, delivery
of original stock certificates evidencing the Equity Interests of such Domestic
Subsidiary, together with an appropriate undated stock powers for each
certificate duly executed in blank by the registered owner thereof) and (c)
execute and deliver such other additional closing documents, certificates and
legal opinions as shall reasonably be requested by the Administrative Agent.
 
(c)           In the event that the Borrower or any Domestic Subsidiary creates
or becomes the owner of a Foreign Subsidiary, then the Borrower shall promptly,
or shall cause such Domestic Subsidiary to promptly, but in any event no later
than 30 days after the date of becoming an owner thereof, (12) pledge 65% of all
the Equity Interests of such Foreign Subsidiary (including, without limitation,
delivery of original stock certificates evidencing such Equity Interests of such
Foreign Subsidiary, together with appropriate stock powers for each certificate
duly executed in blank by the registered owner thereof) and (13) execute and
deliver such other additional closing documents, certificates and legal opinions
as shall reasonably be requested by the Administrative Agent.
 
(d)           The Borrower agrees that it will not, and will not permit any
Restricted Subsidiary to, grant a Lien on any Property to secure the Senior
Revolving Credit Notes without first (14) giving fifteen (15) days’ prior
written notice to the Administrative Agent thereof and (ii) granting to the
Administrative Agent to secure the Indebtedness a first-priority, perfected Lien
(subject to Liens under the Senior Revolving Credit Documents and Excepted Liens
identified in clauses (a) to (d) and (f) of the definition thereof, but subject
to the provisos at the end of such definition) on this same Property pursuant to
Security Instruments in form and substance satisfactory to the Administrative
Agent.  In connection therewith, the Borrower shall, or shall cause its
Restricted Subsidiaries to, execute and deliver such other additional closing
documents, certificates and legal opinions as shall reasonably be requested by
the Administrative Agent.
 
 
60

--------------------------------------------------------------------------------

 

Section 8.15          ERISA Compliance.  The Borrower will promptly furnish and
will cause the Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent (15) upon request promptly after the filing thereof with
the United States Secretary of Labor or the Internal Revenue Service, copies of
each annual and other report with respect to each Plan or any trust created
thereunder, and (16) immediately upon becoming aware of the occurrence of any
“prohibited transaction,” as described in section 406 of ERISA or in section
4975 of the Code, in connection with any Plan or any trust created thereunder, a
written notice signed by the President or the principal Financial Officer, the
Subsidiary or the ERISA Affiliate, as the case may be, specifying the nature
thereof, what action the Borrower, the Subsidiary or the ERISA Affiliate is
taking or proposes to take with respect thereto, and, when known, any action
taken or proposed by the Internal Revenue Service or the Department of Labor
with respect thereto.
 
Section 8.16          Unrestricted Subsidiaries.  The Borrower:
 
(a)           will cause the management, business and affairs of each of the
Borrower and its Restricted Subsidiaries to be conducted in such a manner
(including, without limitation, by keeping separate books of account, furnishing
separate financial statements of Unrestricted Subsidiaries to creditors and
potential creditors thereof and by not permitting Properties of the Borrower and
its respective Restricted Subsidiaries to be commingled) so that each
Unrestricted Subsidiary that is a corporation will be treated as a corporate
entity separate and distinct from Borrower and the Restricted Subsidiaries.
 
(b)           will not, and will not permit any of the Restricted Subsidiaries
to, incur, assume, guarantee or be or become liable for any Debt of any of the
Unrestricted Subsidiaries.
 
(c)           will not permit any Unrestricted Subsidiary to hold any Equity
Interest in, or any Debt of, the Borrower or any Restricted Subsidiary.
 
Section 8.17          Marketing Activities.
 
The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, engage in marketing activities for any Hydrocarbons or enter into any
contracts related thereto other than (17) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced from their proved Oil and Gas
Properties during the period of such contract, (18) contracts for the sale of
Hydrocarbons scheduled or reasonably estimated to be produced from proved Oil
and Gas Properties of third parties during the period of such contract
associated with the Oil and Gas Properties of the Borrower and its Restricted
Subsidiaries that the Borrower or one of its Restricted Subsidiaries has the
right to market pursuant to joint operating agreements, unitization agreements
or other similar contracts that are usual and customary in the oil and gas
business and (19) other contracts for the purchase and/or sale of Hydrocarbons
of third parties (A) which have generally offsetting provisions (i.e.
corresponding pricing mechanics, delivery dates and points and volumes) such
that no material “position” is taken and (B) for which appropriate credit
support has been taken to alleviate the material credit risks of the
counterparty thereto.
 
Section 8.18          Swap Agreement Termination.  To the extent the Borrower or
a Restricted Subsidiary changes the material terms of any commodity-price Swap
Agreement to which it is a party, terminates any such Swap Agreement or enters
into a new Swap Agreement which has the effect of creating an off-setting
position under any such Swap Agreement and the product of (a) the net decrease
in notional volumes of Hydrocarbons hedged as a result thereof, times (b) the
excess of (i) the strike or fixed rate payor price over (ii) the “price deck”
used in calculating the Total Reserve Value for the relevant commodity, exceeds
in the aggregate during such any period between consecutive Scheduled
Redeterminations the lesser of (y) $15,000,000 and (z) 3% of the then-effective
Total Reserve Value, the Borrower will give the Lenders prompt written notice of
such event and, concurrently with such notice, the Required Lenders shall have
the right to adjust the Total Reserve Value in accordance with Section 2.07(c).
 
 
61

--------------------------------------------------------------------------------

 

ARTICLE IX
Negative Covenants
 
Until the principal of and interest on each Loan and all fees payable hereunder
and all other amounts payable under the Loan Documents have been paid in full,
the Borrower covenants and agrees with the Lenders that:
 
Section 9.01          Financial Covenants.
 
(a)           Total Reserve Value to Total Debt Ratio.  The Borrower will not as
of any date of determination permit its ratio of (i) Total Reserve Value as in
effect on such date of determination to (ii) Total Debt as of such date of
determination to be less than 1.5 to 1.0.
 
(b)           Ratio of Total Debt to EBITDAX.  The Borrower will not, at any
time, permit its ratio of Total Debt as of such time to EBITDAX for the period
of four fiscal quarters ending on the last day of the fiscal quarter immediately
preceding the date of determination for which financial statements are available
to be greater than 4.0 to 1.0.
 
Section 9.02          Debt.  The Borrower will not, and will not permit any
Restricted Subsidiary to, incur, create, assume or suffer to exist any Debt,
except:
 
(a)           the Notes or other Indebtedness arising under the Loan Documents
or any guaranty of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents.
 
(b)           Debt of the Borrower and its Restricted Subsidiaries existing on
the date hereof that is reflected in the Financial Statements.
 
(c)           Debt under Capital Leases not to exceed $10,000,000 in the
aggregate at any time outstanding.
 
(d)           Debt associated with workers’ compensation claims, performance,
bid, surety or similar bonds or surety obligations required by Governmental
Requirements or third parties in connection with the operation of the Oil and
Gas Properties.
 
(e)           intercompany Debt between the Borrower and any Restricted
Subsidiary or between Restricted Subsidiaries to the extent permitted by Section
9.05(g); provided that such Debt is not held, assigned, transferred, negotiated
or pledged to any Person other than the Borrower or one of its Restricted
Subsidiaries, and, provided further, that any such Debt owed by either the
Borrower or a Guarantor shall be subordinated to the Indebtedness on terms set
forth in the Guaranty Agreement.
 
 
62

--------------------------------------------------------------------------------

 

(f)           endorsements of negotiable instruments for collection in the
ordinary course of business.
 
(g)           Debt under the Senior Revolving Credit Notes and any guarantees
thereof, and any refinancing or replacement thereof, provided that such Debt is
subject to the Intercreditor Agreement.
 
(h)           other Debt not to exceed $10,000,000 in the aggregate at any one
time outstanding.
 
Section 9.03          Liens.  The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any of its Properties (now owned or hereafter acquired), except:
 
(a)           Liens securing the payment of any Indebtedness.
 
(b)           Excepted Liens.
 
(c)           Liens securing Capital Leases permitted by Section 9.02(c) but
only on the Property under lease.
 
(d)           Liens on Property not constituting collateral for the Indebtedness
and not otherwise permitted by the foregoing clauses of this Section 9.03;
provided that the aggregate principal or face amount of all Debt secured under
this Section 9.03(d) shall not exceed $5,000,000 at any time.
 
(e)           Liens on Property securing “Indebtedness” as defined in the Senior
Revolving Credit Agreement and any guaranties thereof; provided, however, that
such Property is subject to a Lien in favor of the Administrative Agent which
secures the Indebtedness, this Agreement and the other Loan Documents.
 
Section 9.04          Restricted Payments.  The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, return any capital to
its stockholders or make any distribution of its Property to its Equity Interest
holders, except (i) the Borrower may declare and pay dividends with respect to
its Equity Interests payable solely in additional shares of its Equity Interests
(other than Disqualified Capital Stock), (ii) Restricted Subsidiaries may
declare and pay dividends ratably with respect to their Equity Interests and
(iii) the Borrower may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans for management or employees of
the Borrower and its Restricted Subsidiaries.
 
Section 9.05          Investments, Loans and Advances.  The Borrower will not,
and will not permit any Restricted Subsidiary to, make or permit to remain
outstanding any Investments in or to any Person, except that the foregoing
restriction shall not apply to:
 
 
63

--------------------------------------------------------------------------------

 

(a)           Investments reflected in the Financial Statements or which are
disclosed to the Lenders in Schedule 9.05.
 
(b)           accounts receivable arising in the ordinary course of business.
 
(c)           direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.
 
(d)           commercial paper maturing within one year from the date of
creation thereof rated in the highest grade by S&P or Moody’s.
 
(e)           deposits maturing within one year from the date of creation
thereof with, including certificates of deposit issued by, any Lender or any
office located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody’s, respectively or, in the case of any Foreign
Subsidiary, a bank organized in a jurisdiction in which the Foreign Subsidiary
conducts operations having assets in excess of $500,000,000 (or its equivalent
in another currency).
 
(f)           deposits in money market funds investing exclusively in
Investments described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).
 
(g)           Investments (20) made by the Borrower in or to the Guarantors,
(21) made by any Restricted Subsidiary in or to the Borrower or any Guarantor,
(22) made by the Borrower or any Restricted Subsidiary in or to all other
Domestic Subsidiaries which are not Guarantors in an aggregate amount at any one
time outstanding not to exceed $500,000 and (23) made by the Borrower or any
Restricted Subsidiary in or to any Foreign Subsidiary, provided that no less
than 85% of the aggregate net present value (discounted at 10% and using pricing
assumptions consistent with SEC reporting requirements at such time) of the
combined Borrower’s and Restricted Subsidiaries’ Oil and Gas Properties are
located inside the United States and Canada.
 
(h)           subject to the limits in Section 9.07, Investments (including,
without limitation, capital contributions) in general or limited partnerships or
other types of entities (each a “venture”) entered into by the Borrower or a
Restricted Subsidiary with others in the ordinary course of business; provided
that (i) any such venture is primarily engaged in oil and gas exploration,
development, production, processing and related activities, including
transportation, (ii) the interest in such venture is acquired in the ordinary
course of business and on fair and reasonable terms and (iii) such venture
interests acquired and capital contributions made (valued as of the date such
interest was acquired or the contribution made) do not exceed, in the aggregate
at any time outstanding an amount equal to $5,000,000.
 
(i)           subject to the limits in Section 9.07, Investments in direct
ownership interests in additional Oil and Gas Properties and gas gathering
systems related thereto or related to farm-out, farm-in, joint operating, joint
venture or area of mutual interest agreements, gathering systems, pipelines or
other similar arrangements which are usual and customary in the oil and gas
exploration and production business located within the geographic boundaries of
the United States of America.
 
 
64

--------------------------------------------------------------------------------

 

(j)           loans or advances to employees, officers or directors in the
ordinary course of business of the Borrower or any of its Restricted
Subsidiaries, in each case only as permitted by applicable law, including
Section 402 of the Sarbanes Oxley Act of 2002, but in any event not to exceed
$1,000,000 in the aggregate at any time.
 
(k)           Investments in stock, obligations or securities received in
settlement of debts arising from Investments permitted under this Section 9.05
owing to the Borrower or any Restricted Subsidiary as a result of a bankruptcy
or other insolvency proceeding of the obligor in respect of such debts or upon
the enforcement of any Lien in favor of the Borrower or any of its Restricted
Subsidiaries; provided that the Borrower shall give the Administrative Agent
prompt written notice in the event that the aggregate amount of all Investments
held at any one time under this Section 9.05(k) exceeds $1,000,000.
 
(l)           Investments in Unrestricted Subsidiaries, provided that xxiii) the
aggregate amount of all such Investments at any one time shall not exceed
$25,000,000 (or its equivalent in other currencies as of the date of Investment)
and xxiv) after giving effect to such Investment, the Borrower would have at
least $25,000,000 in unused availability under the Commitments.
 
Section 9.06          Designation and Conversion of Restricted and Unrestricted
Subsidiaries; Debt of Unrestricted Subsidiaries.
 
(a)           Unless designated as an Unrestricted Subsidiary on Schedule 7.14
as of the date hereof or thereafter, assuming compliance with Section 9.06(b),
any Person that becomes a Subsidiary of the Borrower or any of its Restricted
Subsidiaries shall be classified as a Restricted Subsidiary.
 
(b)           The Borrower may designate by written notification thereof to the
Administrative Agent, any Restricted Subsidiary, including a newly formed or
newly acquired Subsidiary, as an Unrestricted Subsidiary if xxv) prior, and
after giving effect, to such designation, a Default would not exist and xxvi)
such designation is deemed to be an Investment in an Unrestricted Subsidiary in
an amount equal to the fair market value as of the date of such designation of
the Borrower’s direct and indirect ownership interest in such Subsidiary and
such Investment would be permitted to be made at the time of such designation
under Section 9.05(l).  Except as provided in this Section 9.06(b), no
Restricted Subsidiary may be redesignated as an Unrestricted Subsidiary.
 
(c)           The Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary if after giving effect to such designation, xxvii) the
representations and warranties of the Borrower and its Restricted Subsidiaries
contained in each of the Loan Documents are true and correct on and as of such
date as if made on and as of the date of such redesignation (or, if stated to
have been made expressly as of an earlier date, were true and correct as of such
date), xxviii) no Default would exist and xxix) the Borrower complies with the
requirements of Section 8.14, Section 8.16 and Section 9.16.  Any such
designation shall be treated as a cash dividend in an amount equal to the lesser
of the fair market value of the Borrower’s direct and indirect ownership
interest in such Subsidiary or the amount of the Borrower’s cash investment
previously made for purposes of the limitation on Investments under Section
9.05(l).
 
 
65

--------------------------------------------------------------------------------

 

(d)           The Borrower shall not permit the aggregate principal amount of
all Non-Recourse Debt outstanding at any one time to exceed $25,000,000.
 
Section 9.07          Nature of Business; International Operations.  The
Borrower will not, and will not permit any Restricted Subsidiary to, allow any
material change to be made in the character of its business as an independent
oil and gas exploration and production company.  From and after the date hereof,
the Borrower and its Domestic Subsidiaries will not acquire or make any other
expenditure (whether such expenditure is capital, operating or otherwise) in or
related to, any Oil and Gas Properties not located within the geographical
boundaries of the United States.  For the avoidance of doubt, any Foreign
Subsidiary may (i) acquire and make expenditures in or related to Oil and Gas
Properties located within the geographical boundaries of Canada, and (ii)
acquire and make expenditures in or related to Oil and Gas Properties, in an
amount not to exceed fifteen percent (15%) of the aggregate net present value
(discounted at 10% and using pricing assumptions consistent with SEC reporting
requirements at such time) of the Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries, located outside the geographical boundaries of the
United States and Canada.
 
Section 9.08          Limitation on Leases.  The Borrower will not, and will not
permit any Restricted Subsidiary to, create, incur, assume or suffer to exist
any obligation for the payment of rent or hire of Property of any kind
whatsoever (real or personal but excluding Capital Leases and leases of
Hydrocarbon Interests), under leases or lease agreements which would cause the
aggregate amount of all payments made by the Borrower and the Restricted
Subsidiaries pursuant to all such leases or lease agreements, including, without
limitation, any residual payments at the end of any lease, to exceed $5,000,000
in any period of twelve consecutive calendar months during the life of such
leases.
 
Section 9.09          Proceeds of Notes.  The Borrower will not permit the
proceeds of the Notes to be used for any purpose other than those permitted by
Section 7.21.  Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or will take any action which might cause any of the Loan
Documents to violate Regulations T, U or X or any other regulation of the Board
or to violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect.  If requested by the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be.
 
Section 9.10          ERISA Compliance.  The Borrower will not, and will not
permit any Subsidiary to, at any time:
 
(a)           engage in, or permit any ERISA Affiliate to engage in, any
transaction in connection with which the Borrower, a Subsidiary or any ERISA
Affiliate could be subjected to either a civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code.
 
 
66

--------------------------------------------------------------------------------

 

(b)           fail to make, or permit any ERISA Affiliate to fail to make, full
payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, the Borrower, a Subsidiary or any
ERISA Affiliate is required to pay as contribu­tions thereto.
 
(c)           without prior written notice to the Administrative Agent,
contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to (i) any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability, or (ii) any employee
pension benefit plan, as defined in section 3(2) of ERISA, that is subject to
Title IV of ERISA, section 302 of ERISA or section 412 of the Code.
 
Section 9.11          Sale or Discount of Receivables.  Except for receivables
obtained by the Borrower or any Restricted Subsidiary out of the ordinary course
of business or the settlement of joint interest billing accounts in the ordinary
course of business or discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction, the Borrower will not, and will not
permit any Restricted Subsidiary to, discount or sell (with or without recourse)
any of its notes receivable or accounts receivable.
 
Section 9.12          Mergers, Etc.  The Borrower will not, and will not permit
any Restricted Subsidiary to, merge into or with or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (whether in one transaction or in
a series of transactions) all or substantially all of its Property to any other
Person (whether now owned or hereafter acquired) (any such transaction, a
“consolidation”), or liquidate or dissolve; provided that the Borrower or any
Restricted Subsidiary may participate in a consolidation with any other Person;
provided that:
 
(a)           any Restricted Subsidiary (including a Foreign Subsidiary) may
participate in a consolidation with the Borrower (provided that the Borrower
shall be the continuing or surviving corporation) or any other Restricted
Subsidiary that is a Domestic Subsidiary (provided that if one of such parties
to the consolidation is a Foreign Subsidiary, such Domestic Subsidiary shall be
the continuing or surviving Person) and if one of such Restricted Subsidiaries
is a Wholly-Owned Subsidiary, then the surviving Person shall be a Wholly-Owned
Subsidiary; and
 
(b)           any Foreign Subsidiary of the Borrower may participate in a
consolidation with any one or more Foreign Subsidiaries; provided that if one of
such Foreign Subsidiaries is a Wholly-Owned Subsidiary, the survivor shall be a
Wholly-Owned Subsidiary.
 
Section 9.13          Sale of Properties.  The Borrower will not, and will not
permit any Restricted Subsidiary to, sell, assign, farm-out, convey or otherwise
transfer any Property except for xxx) the sale of Hydrocarbons in the ordinary
course of business; xxxi) farmouts in the ordinary course of business of
undeveloped acreage or undrilled depths and assignments in connection with such
farmouts; xxxii) the sale or transfer of (1) equipment that is no longer
necessary for the business of the Borrower or such Restricted Subsidiary or is
replaced by equipment of at least comparable value and use or (2) Oil and Gas
Properties or interests therein or Restricted Subsidiaries owning Oil and Gas
Properties to which there were no proved reserves attributed in the most recent
Reserve Report delivered to the Lenders; xxxiii) the sale, transfer or other
disposition of Equity Interests in Unrestricted Subsidiaries; xxxiv) the sale or
other disposition (including Casualty Events) of any Oil and Gas Property or any
interest therein or any Restricted Subsidiary owning Oil and Gas Properties;
provided that (1) the consideration received in respect of such sale or other
disposition shall be equal to or greater than the fair market value of the Oil
and Gas Property, interest therein or Restricted Subsidiary subject of such sale
or other disposition (as reasonably determined by the Borrower and, if requested
by the Administrative Agent, the Borrower shall deliver a certificate of a
Responsible Officer of the Borrower certifying to that effect), (2) if the fair
market value of such sale or other disposition (including asset swaps) of Oil
and Gas Properties or Restricted Subsidiary owning Oil and Gas Property included
in the most recently delivered Reserve Report (whether made for non-cash
consideration or otherwise) during any period between two successive
determinations of Total Reserve Value exceeds five percent (5%) of the Total
Reserve Value in effect at such time (as determined by the Administrative
Agent), individually or in the aggregate, then the Total Reserve Value shall be
reduced, effective immediately upon such sale or disposition, by an amount equal
to the value, if any, assigned such Properties in the most recently delivered
Reserve Report, (iii) an amount equal to 100% of the Net Cash Proceeds received
from such sale, lease or other disposition shall be used within 180 days of such
disposition: (1) to acquire Property, plant and equipment or any business entity
used or useful in carrying on the business of the Borrower and its Restricted
Subsidiaries or to improve or replace any existing Property of the Borrower and
its Restricted Subsidiaries used or useful in carrying on the business of the
Borrower and its Restricted Subsidiaries (including, without limitation, to pay
for exploration activities and drilling and completion costs of new wells and
related activities), (2) to repay Debt under the Senior Revolving Credit
Agreement or (3) any time after the first anniversary of the Effective Date, to
prepay the Notes (or any combination of the foregoing) and (iv) if any such sale
or other disposition is of a Restricted Subsidiary owning Oil and Gas
Properties, such sale or other disposition shall include all the Equity
Interests of such Restricted Subsidiary (unless such Restricted Subsidiary is
contemporaneously therewith being designated as an Unrestricted Subsidiary
pursuant to Section 9.06(b)); and xxxv) sales and other dispositions of
Properties not regulated by Section 9.13(a) to (e) having a fair market value
not to exceed $2,500,000 during any 6-month period.
 
 
67

--------------------------------------------------------------------------------

 

Section 9.14          Environmental Matters.  The Borrower will not, and will
not permit any Restricted Subsidiary to, cause or permit any of its Property to
be in violation of, or do anything or permit anything to be done which will
subject any such Property to any Remedial Work under any Environmental Laws,
assuming disclosure to the applicable Governmental Authority of all relevant
facts, conditions and circumstances, if any, pertaining to such Property where
such violations or remedial obligations could reasonably be expected to have a
Material Adverse Effect.
 
Section 9.15          Transactions with Affiliates.  The Borrower will not, and
will not permit any Restricted Subsidiary to, enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of Property
or the rendering of any service, with any Affiliate (other than the Guarantors
and Wholly-Owned Subsidiaries of the Borrower) unless such transactions are
otherwise permitted under this Agreement and are upon fair and reasonable terms
no less favorable to it than it would obtain in a comparable arm’s length
transaction with a Person not an Affiliate.
 
 
68

--------------------------------------------------------------------------------

 

Section 9.16          Subsidiaries.  The Borrower will not, and will not permit
any Restricted Subsidiary to, create or acquire any additional Restricted
Subsidiary or redesignate an Unrestricted Subsidiary as a Restricted Subsidiary
unless the Borrower gives written notice to the Administrative Agent of such
creation or acquisition and complies with Section 8.14(b) and Section
8.14(c).  The Borrower shall not, and shall not permit any Restricted Subsidiary
to, sell, assign or otherwise dispose of any Equity Interests in any Restricted
Subsidiary except in compliance with Section 9.13(e).
 
Section 9.17          Negative Pledge Agreements; Dividend Restrictions.  The
Borrower will not, and will not permit any Restricted Subsidiary to, create,
incur, assume or suffer to exist any contract, agreement or understanding which
in any way prohibits or restricts the granting, conveying, creation or
imposition of any Lien on any of its Property in favor of the Administrative
Agent and the Lenders or restricts any Restricted Subsidiary from paying
dividends or making distributions to the Borrower or any Guarantor, or which
requires the consent of or notice to other Persons in connection therewith;
provided, however, that the preceding restrictions will not apply to
encumbrances or restrictions arising under or by reason of (1) this Agreement or
the Security Instruments, (2) Debt securing Liens permitted by Section 9.03(c)
or Section 9.03(d) or any contract, agreement or understanding creating Liens
permitted by Section 9.03(d) (but only to the extent related to the Property on
which such Liens were created), (3) any leases or licenses or similar contracts
as they affect any Property or Lien subject to a lease or license, (4) any
restriction with respect to a Restricted Subsidiary imposed pursuant to an
agreement entered into for the direct or indirect sale or disposition of all or
substantially all the equity or Property of such Restricted Subsidiary (or the
Property that is subject to such restriction) pending the closing of such sale
or disposition, or (5) customary provisions with respect to the distribution of
Property in joint venture agreements.
 
Section 9.18          Gas Imbalances, Take-or-Pay or Other Prepayments.  The
Borrower will not, and will not permit any Restricted Subsidiary to, allow gas
imbalances, take-or-pay or other prepayments with respect to such Oil and Gas
Properties of the Borrower or any Restricted Subsidiary that would require the
Borrower or such Restricted Subsidiary to deliver Hydrocarbons at some future
time without then or thereafter receiving full payment therefor to exceed one
bcf of gas (on an mcf equivalent basis) in the aggregate.
 
Section 9.19          Swap Agreements.  The Borrower will not, and will not
permit any Restricted Subsidiary to, enter into any Swap Agreements with any
Person other than (a) those Swap Agreements required under Section 8.18; (b)
Swap Agreements in respect of commodities (including price Swap Agreements,
basis differential Swap Agreements, caps, collars, floors and other similar
agreements described in the definition of “Swap Agreements”) (i) with an
Approved Counterparty and (ii) the notional volumes for which, (when aggregated
with other commodity Swap Agreements then in effect other than basis
differential swaps on volumes already hedged pursuant to other Swap Agreements)
do not exceed, as of the date each such Swap Agreement is executed, (A) 100% of
the reasonably anticipated projected production (as shown in the most recent
Reserve Report and/or in another engineering report which is in form and
substance satisfactory to the Administrative Agent) from proved, developed,
producing Oil and Gas Properties for each twelve month period during which each
such Swap Agreement is in effect, for the next thirty-six months succeeding the
execution of each such Swap Agreement, (B) 75% of the reasonably anticipated
projected production (as shown in the most recent Reserve Report and/or in
another engineering report which is in form and substance satisfactory to the
Administrative Agent) from proved, developed, producing Oil and Gas Properties
for each twelve month period during which each such Swap Agreement is in effect,
for each twelve month period after the first thirty-six months after each such
Swap Agreement is executed, (C) 50% of the reasonably anticipated projected
production (as shown in the most recent Reserve Report and/or in another
engineering report which is in form and substance satisfactory to the
Administrative Agent) from proved, developed, non-producing Oil and Gas
Properties for each twelve month period during which each such Swap Agreement is
in effect, for the next twenty-four months succeeding the execution of each such
Swap Agreement and (D) 35% of the reasonably anticipated projected production
(as shown in the most recent Reserve Report and/or in another engineering report
which is in form and substance satisfactory to the Administrative Agent) from
proved, developed, non-producing Oil and Gas Properties for each twelve month
period during which each such Swap Agreement is in effect, for the period of
twelve months succeeding the two-year anniversary of the execution of each such
Swap Agreement; provided, however, that for purposes of this Section 9.19(b),
put options and price floors for crude oil and natural gas shall be disregarded;
(c) Swap Agreements in respect of interest rates with an Approved Counterparty,
as follows: (i) Swap Agreements effectively converting interest rates from fixed
to floating, the notional amounts of which (when aggregated with all other Swap
Agreements of the Borrower and its Restricted Subsidiaries then in effect
effectively converting interest rates from fixed to floating) do not exceed 50%
of the then outstanding principal amount of the Borrower’s Debt for borrowed
money which bears interest at a fixed rate (after netting out any Swap
Agreements then in effect effectively converting interest rates from floating to
fixed) and (ii) Swap Agreements effectively converting interest rates from
floating to fixed, the notional amounts of which (when aggregated with all other
Swap Agreements of the Borrower and its Restricted Subsidiaries then in effect
effectively converting interest rates from floating to fixed) do not exceed 75%
of the then outstanding principal amount of the Borrower’s Debt for borrowed
money which bears interest at a floating rate (after netting out any Swap
Agreements then in effect effectively converting interest rates from floating to
fixed). For purposes of this Section 9.19(b), the notional volumes and
corresponding swap volumes so determined shall be calculated and recorded
separately for natural gas and crude oil, and natural gas volumes shall include
associated natural gas liquids volumes.  In no event shall any Swap Agreement
contain any current requirement, agreement or covenant for the Borrower or any
Restricted Subsidiary to post collateral or margin, other than letters of credit
permitted by this Agreement (in an amount not to exceed $10,000,000 in the
aggregate), to secure their obligations under such Swap Agreement or to cover
market exposures.
 
 
69

--------------------------------------------------------------------------------

 

Section 9.20          Gas Sales Contracts.  The Borrower will not, and will not
permit any of its Subsidiaries to (the Borrower or any such Subsidiary being the
“Seller” for purposes of this Section), enter into any Gas Sales Contract unless
(1) such Gas Sales Contract is with a counterparty (the “Purchaser”) that is an
Approved Purchaser at the time such Gas Sales Contract is entered into or the
Purchaser has posted Acceptable Collateral to secure the Purchaser’s obligations
thereunder, (2) the terms of such Gas Sales Contract provide that if the
Purchaser is not, or is no longer, an Approved Purchaser, and if reasonable
grounds for insecurity exists regarding performance of the obligations under the
Gas Sales Contract by the counterparty, the Borrower will or may demand Adequate
Assurance of Performance from such counterparty to secure the Purchaser’s
obligations under the Gas Sales Contract, (3) the terms of such Gas Sales
Contract provide that upon the failure to provide such Adequate Assurance of
Performance, the Seller may immediately suspend deliveries of gas as provided in
such Gas Sales Contract and sell all or substantially all of the volumes of gas
subject of the Gas Sales Contract to third party Purchasers and (4) the proceeds
of such Gas Sales Contract shall be deposited directly into the account of the
Seller.  Such Gas Sales Contract may also provide that if following any posting
of Acceptable Collateral the Purchaser becomes an Approved Purchaser, any
Acceptable Collateral previously posted by such Purchaser shall be immediately
released and returned to such Purchaser; provided that, notwithstanding the
foregoing, the Seller may enter into one or more Gas Sales Contracts which do
not comply with the requirements of this Section 9.20 so long as the unpaid
Exposure on all such Gas Sales Contracts does not, in the aggregate, exceed
$15,000,000 at any one time.
 
 
70

--------------------------------------------------------------------------------

 

Section 9.21          Anti-Layering.  Notwithstanding the foregoing, the
Borrower will not, and will not permit any Restricted Subsidiary to, incur,
create, assume or suffer to exist any Debt if such Debt is subordinate or junior
in ranking in right of payment to the Senior Revolving Credit Agreement, unless
such Debt is expressly subordinated in right of payment to the obligations under
this Agreement.
 
ARTICLE X
Events of Default; Remedies
 
Section 10.01         Events of Default.  One or more of the following events
shall constitute an “Event of Default”:
 
(a)           the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof, by acceleration or otherwise.
 
(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in Section 10.01(a))
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days.
 
(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any Restricted Subsidiary in or in connection with any Loan
Document or any amendment or modification of any Loan Document or waiver under
such Loan Document, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect when made or deemed made in any material respect.
 
 
71

--------------------------------------------------------------------------------

 

(d)           the Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Section 8.02, Section
8.14 or in ARTICLE IX.
 
(e)           the Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d))
or any other Loan Document, and such failure shall continue unremedied for a
period of 30 days after the earlier to occur of (a) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender) or (b) a Responsible Officer of the Borrower or such Restricted
Subsidiary otherwise becoming aware of such default.
 
(f)           the Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
following the expiration of any applicable grace period therefor.
 
(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity, or to require the
Redemption thereof or any offer to Redeem to be made in respect thereof, prior
to its scheduled maturity or require the Borrower or any Restricted Subsidiary
to make an offer in respect thereof and such event or condition continues beyond
any applicable grace period therefor.
 
(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any  Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 30 days or an order or decree approving
or ordering any of the foregoing shall be entered.
 
(i)           the Borrower or any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in Section 10.01(h), (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing.
 
(j)           the Borrower or any Restricted Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due.
 
 
72

--------------------------------------------------------------------------------

 

(k)           (6) one or more judgments for the payment of money in an aggregate
amount in excess of $5,000,000 (to the extent not covered by independent third
party insurance provided by insurers of the highest claims paying rating or
financial strength as to which the insurer does not dispute coverage and is not
subject to an insolvency proceeding) or (7) any one or more non-monetary
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, shall be rendered against the
Borrower, any Restricted Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Restricted Subsidiary to enforce any such judgment.
 
(l)           the Loan Documents after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms
against the Borrower or a Guarantor party thereto or shall be repudiated by any
of them, or cease to create a valid and perfected Lien of the priority required
thereby on any of the collateral purported to be covered thereby, except to the
extent permitted by the terms of this Agreement, or the Borrower or any
Restricted Subsidiary or any of their Affiliates shall so state in writing.
 
(m)           the Intercreditor Agreement, after delivery thereof shall for any
reason, except to the extent permitted by the terms thereof, cease to be in full
force and effect and valid, binding and enforceable in accordance with its terms
against the Borrower or any party thereto or shall be repudiated by any of them,
or cease to create a valid and perfected Lien of the priority required thereby
on any of the collateral purported to be covered thereby, or the Borrower or any
Subsidiary or any of their Affiliates shall so state in writing.
 
(n)           Calpine Energy Services L.P., as purchaser, fails to post
Acceptable Collateral in respect of any Gas Sales Contract with the Borrower or
any Restricted Subsidiary within three (3) Business Days after Calpine Energy
Services L.P., is required by the terms of such Gas Sales Contract to post
Acceptable Collateral and the Seller fails to (i) exercise its right to suspend
delivery of gas subject of such Gas Sales Contract no later than two (2)
Business Days after such failure by such purchaser and (ii) sell all or
substantially all the volumes of gas subject of such Gas Sales Contract to one
or more third-party Purchasers in accordance with the provisions of Section 9.20
no later than the five (5) Business Day after such suspension.
 
(o)           a Change in Control shall occur.
 
Section 10.02         Remedies of Lenders.
 
(a)           In the case of an Event of Default other than one described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Majority Lenders, shall, by notice to the Borrower
declare the Notes and the Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon, prepayment premiums, if any, that would otherwise be payable under
Section 3.05 and in the case of Fixed Rate Loans, the applicable Make-Whole
Amount, and all fees and other obligations of the Borrower and the Guarantors
accrued hereunder and under the Notes and the other Loan Documents, shall become
due and payable immediately, without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration or other notice of any kind, all of
which are hereby waived by the Borrower and each Guarantor; and in case of an
Event of Default described in Section 10.01(h), Section 10.01(i) or Section
10.01(j), the Notes and the principal of the Loans then outstanding, together
with accrued interest thereon, prepayment premiums, if any, that would otherwise
be payable under Section 3.05 and in the case of Fixed Rate Loans, the
applicable Make-Whole Amount, and all fees and the other obligations of the
Borrower and the Guarantors accrued hereunder and under the Notes and the other
Loan Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower and each Guarantor.
 
 
73

--------------------------------------------------------------------------------

 

(b)           In the case of the occurrence of an Event of Default, the
Administrative Agent and the Lenders will have all other rights and remedies
available at law and equity.
 
(c)           All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after maturity of the Notes, whether by
acceleration or otherwise, shall be applied:
 
(i)             first, to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses and indemnities payable to the
Administrative Agent in its capacity as such;
 
(ii)            second, pro rata to payment or reimbursement of that portion of
the Indebtedness constituting fees, expenses and indemnities payable to the
Lenders;
 
(iii)           third, pro rata to payment of accrued interest and Make-Whole
Amounts on the Loans;
 
(iv)           fourth, pro rata to payment of principal outstanding on the
Loans;
 
(v)            fifth, pro rata to any other Indebtedness; and
 
(vi)           sixth, any excess, after all of the Indebtedness shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.
 
ARTICLE XI
The Agents
 
Section 11.01         Appointment; Powers.  Each of the Lenders hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.
 
 
74

--------------------------------------------------------------------------------

 

Section 11.02         Duties and Obligations of Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, xxxvi) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; rather, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties), xxxvii) the
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except as provided in Section 11.03, and
xxxviii) except as expressly set forth herein, the Administrative Agent shall
not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
shall not be responsible for or have any duty to ascertain or inquire into (1)
any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (2) the contents of any certificate,
report or other document delivered hereunder or under any other Loan Document or
in connection herewith or therewith, (3) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (4) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (5) the satisfaction of any condition set forth in
ARTICLE VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or as to those conditions
precedent expressly required to be to the Administrative Agent’s satisfaction,
(6) the existence, value, perfection or priority of any collateral security or
the financial or other condition of the Borrower and its Subsidiaries or any
other obligor or guarantor, or (7) any failure by the Borrower or any other
Person (other than itself) to perform any of its obligations hereunder or under
any other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein.  For
purposes of determining compliance with the conditions specified in ARTICLE VI,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed closing date specifying its objection thereto.
 
Section 11.03         Action by Administrative Agent.  The Administrative Agent
shall have no duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise in writing as directed by the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) and in all cases the Administrative
Agent shall be fully justified in failing or refusing to act hereunder or under
any other Loan Documents unless it shall xxxix) receive written instructions
from the Majority Lenders or the Lenders, as applicable, (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) specifying the action to be taken and xl) be
indemnified to its satisfaction by the Lenders against any and all liability and
expenses which may be incurred by it by reason of taking or continuing to take
any such action.  The instructions as aforesaid and any action taken or failure
to act pursuant thereto by the Administrative Agent shall be binding on all of
the Lenders.  If a Default has occurred and is continuing, then the
Administrative Agent shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities) described in this Section 11.03, provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders.  In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law.  If a Default has occurred and
is continuing, no Agent other than the Administrative Agent shall have any
obligation to perform any act in respect thereof.  The Administrative Agent
shall not be liable for any action taken or not taken by it with the consent or
at the request of the Majority Lenders or the Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise the Administrative Agent shall not be
liable for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct.
 
 
75

--------------------------------------------------------------------------------

 

Section 11.04          Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  The Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon and each of
the Borrower and the Lenders hereby waives the right to dispute the
Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.  The Administrative Agent
may deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
permitted hereunder shall have been filed with the Administrative Agent.
 
Section 11.05         Subagents.  The Administrative Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding Sections of this ARTICLE XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
 
76

--------------------------------------------------------------------------------

 

Section 11.06         Resignation or Removal of Administrative Agent.  Subject
to the appointment and acceptance of a successor Administrative Agent as
provided in this Section 11.06, the Administrative Agent may resign at any time
by notifying the Lenders and the Borrower, and the Administrative Agent may be
removed at any time with or without cause by the Majority Lenders.  Upon any
such resignation or removal, the Majority Lenders shall have the right, subject
to the approval of the Borrower, to appoint a successor.  If no successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation or removal of the retiring Agent, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder.  The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.  After the Agent’s
resignation hereunder, the provisions of this ARTICLE XI and Section 12.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Agent.
 
Section 11.07         Agents as Lenders.  Each bank serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.
 
Section 11.08         No Reliance.
 
(a)           Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, any other Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement and each other
Loan Document to which it is a party.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
other Agent or any other Lender and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document, any related agreement or any document furnished hereunder or
thereunder.  The Agents shall not be required to keep themselves informed as to
the performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or its
Subsidiaries.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, no Agent or the Arranger shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower (or any of its Affiliates) which
may come into the possession of such Agent or any of its Affiliates.  In this
regard, each Lender acknowledges that Vinson & Elkins L.L.P. is acting in this
transaction as special counsel to the Arranger only in respect of the Senior
Revolving Credit Documents, except to the extent otherwise expressly stated in
any legal opinion or any Loan Document.  Each other party hereto will consult
with its own legal counsel to the extent that it deems necessary in connection
with the Loan Documents and the matters contemplated therein.
 
 
77

--------------------------------------------------------------------------------

 

(b)           The Lenders acknowledge that the Administrative Agent and the
Arranger are acting solely in administrative capacities with respect to the
structuring and syndication of this facility and have no duties,
responsibilities or liabilities under this Agreement and the other Loan
Documents other than their administrative duties, responsibilities and
liabilities specifically as set forth in the Loan Documents and in their
capacity as Lenders hereunder.  In structuring, arranging or syndicating this
facility, each Lender acknowledges that the Administrative Agent and/or Arranger
may be an agent or lender under these Notes, the Senior Revolving Credit Notes,
other loans or other securities and waives any existing or future conflicts of
interest associated with the their role in such other debt instruments.  If in
its administration of this facility or any other debt instrument, the
Administrative Agent determines (or is given written notice by any Lender that a
conflict exists), then it shall eliminate such conflict within 90 days or resign
pursuant to Section 11.06 and shall have no liability for action taken or not
taken while such conflict existed.
 
Section 11.09         Administrative Agent May File Proofs of Claim.  In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Indebtedness
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.
 
 
78

--------------------------------------------------------------------------------

 

Section 11.10         Authority of Administrative Agent to Release Collateral
and Liens.  Each Lender hereby authorizes the Administrative Agent to release
any collateral that is permitted to be sold or released pursuant to the terms of
the Loan Documents.  Each Lender hereby authorizes the Administrative Agent to
execute and deliver to the Borrower, at the Borrower’s sole cost and expense,
any and all releases of Liens, termination statements, assignments or other
documents reasonably requested by the Borrower in connection with any sale or
other disposition of Property to the extent such sale or other disposition is
permitted by the terms of Section 9.13 (as it may be amended, waived or
otherwise modified by the Required Lenders) or is otherwise authorized by the
terms of the Loan Documents.
 
Section 11.11         The Arranger and other Agents.  None of the Arranger, any
syndication agent or any documentation agent hereunder shall have any duties,
responsibilities or liabilities under this Agreement or the other Loan Documents
other than their duties, responsibilities and liabilities in their capacity as
Lenders hereunder.
 
 
ARTICLE XII
Miscellaneous
 
Section 12.01         Notices.
 
(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
(i)            if to the Borrower, to it at 717 Texas, Suite 2800, Houston, TX
77002, Attention of Michael H. Hickey, Vice President and General
Counsel  (Telecopy No. (713) 481-8561);
 
(ii)           if to the Administrative Agent, to it at 919 Third Avenue, New
York, New York 10022, Attention: Millie Carillo, Loan Assistant (Telecopy No.
(212) 841-2683), with a copy to 1200 Smith Street, Suite 3100, Houston, Texas
77002, Attention: Donna Verwold (Telecopy No. (713) 659-6915);
 
(iii)          if to the Issuing Bank, to it at 919 Third Avenue, New York, New
York 10022, Attention: Millie Carillo, Loan Assistant (Telecopy No. (212)
841-2683), with a copy to 1200 Smith Street, Suite 3100, Houston, Texas 77002,
Attention: Donna Verwold (Telecopy No. (713) 659-6915); and
 
(iv)          if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.
 
(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to ARTICLE II, ARTICLE III, ARTICLE IV and ARTICLE V
unless otherwise agreed by the Administrative Agent and the applicable
Lender.  The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
 
 
79

--------------------------------------------------------------------------------

 

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
 
Section 12.02         Waivers; Amendments.
 
(a)           No failure on the part of the Administrative Agent, any other
Agent or any Lender to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies of the Administrative
Agent, any other Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by Section
12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any other
Agent or any Lender may have had notice or knowledge of such Default at the
time.
 
(b)           Neither this Agreement nor any provision hereof nor any Security
Instrument nor any provision thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Majority Lenders or by the Borrower and the Administrative Agent with
the consent of the Majority Lenders; provided that no such agreement shall (1)
modify the definition of “Total Reserve Value” without the written consent of
each Lender, or modify Section 2.07 in any manner without the consent of each
Lender, (2) reduce the principal amount of any Loan or reduce the rate of
interest thereon (other than as a result of a waiver, amendment or other
modification, as a result of which, the interest rate specified in Section
3.02(c) shall be effectively waived), or reduce any fees payable hereunder, or
reduce any other Indebtedness hereunder or under any other Loan Document,
without the written consent of each Lender affected thereby, (3) postpone the
scheduled date of payment or prepayment of the principal amount of any Loan, or
any interest thereon, or any fees payable hereunder, or any other Indebtedness
hereunder or under any other Loan Document, or reduce the amount of, waive or
excuse any such payment, or postpone or extend the Maturity Date without the
written consent of each Lender affected thereby, (4) change Section 4.01(b) or
Section 4.01(c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (5) waive or amend
Section 3.04, Section 6.01, Section 8.14 or Section 10.02(c) or change the
definition of the terms “Domestic Subsidiary”, “Foreign Subsidiary” or
“Subsidiary”, without the written consent of each Lender, (6) release any
Guarantor (except as set forth in the Guaranty Agreement), release a substantial
portion of the collateral from the Liens under the Security Instruments (other
than as provided in Section 11.10), or reduce the percentage set forth in
Section 8.14(a) to less than 80%, without the written consent of each Lender, or
(7) change any of the provisions of this Section 12.02(b) or the definition of
“Majority Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any other Agent
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent or such other Agent, as the case may
be.  Notwithstanding the foregoing, any supplement to Schedule 7.14
(Subsidiaries) shall be effective simply by delivering to the Administrative
Agent a supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.
 
 
80

--------------------------------------------------------------------------------

 

Section 12.03         Expenses, Indemnity; Damage Waiver.
 
(a)           The Borrower shall pay (8) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including, without
limitation, the reasonable fees, charges and disbursements of counsel and other
outside consultants for the Administrative Agent, the reasonable travel,
photocopy, mailing, courier, telephone and other similar expenses, including all
Intralinks expenses, and the cost of environmental audits and surveys and
appraisals, in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
(both before and after the execution hereof and including advice of counsel to
the Administrative Agent as to the rights and duties of the Administrative Agent
and the Lenders with respect thereto) of this Agreement and the other Loan
Documents and any amendments, modifications or waivers of or consents related to
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (9) all costs, expenses, Taxes,
assessments and other charges incurred by any Agent or any Lender in connection
with any filing, registration, recording or perfection of any security interest
contemplated by this Agreement or any Security Instrument or any other document
referred to therein, and (10) all out-of-pocket expenses incurred by any Agent
or any Lender, including the fees, charges and disbursements of any counsel for
any Agent or any Lender, in connection with the enforcement or protection of its
rights in connection with this Agreement or any other Loan Document, including
its rights under this Section 12.03, or in connection with the Loans made
hereunder, including, without limitation, all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.
 
 
81

--------------------------------------------------------------------------------

 

(b)           THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGER AND EACH
LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (11) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY ANY OTHER LOAN DOCUMENT, (12) THE FAILURE OF THE BORROWER OR ANY
RESTRICTED SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING
THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (13) ANY INACCURACY OF ANY
REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY
GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS
OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (14) ANY LOAN OR THE USE OF
THE PROCEEDS THEREFROM, (15) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (16) THE
OPERATIONS OF THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES BY THE BORROWER
AND ITS SUBSIDIARIES, (17) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO
RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (18) ANY
ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR
PROPERTIES OR OPERATIONS, INCLUDING, THE PRESENCE, GENERATION, STORAGE, RELEASE,
THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR
TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON OR
AT ANY OF THEIR PROPERTIES, (19) THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR
ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY
SUBSIDIARY, (20) THE PAST OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OF ANY OF
THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH
LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY,
(21) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION,
THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR
DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON OR
AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY OR
ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, (22) ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (23) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN
CONNECTION WITH THE LOAN DOCUMENTS, OR (24) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH
INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR
CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR
AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE
BREACH OF ANY OBLIGATION OF SUCH INDEMNITEE UNDER ANY LOAN DOCUMENT OR THE GROSS
NEGLIGENCE OR WILFUL MISCONDUCT, OR VIOLATION OF LAW OF SUCH INDEMNITEE.
 
 
82

--------------------------------------------------------------------------------

 

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to any Agent or the Arranger under Section 12.03(a) or (b),
each Lender severally agrees to pay to such Agent or the Arranger, as the case
may be, such Lender’s ratable share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent, or the Arranger in its capacity as such.
 
(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or the use of the
proceeds thereof.
 
(e)           All amounts due under this Section 12.03 shall be payable not
later than 10 days after written demand therefor.
 
Section 12.04         Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
(b)           (i) Subject to the conditions set forth in Section 12.04(b)(ii),
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
 
 
83

--------------------------------------------------------------------------------

 

(A)           the Borrower, provided that no consent of the Borrower shall be
required if such assignment is to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, is to
any other assignee; and
 
(B)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to an assignee that is
a Lender immediately prior to giving effect to such assignment.
 
(ii)            Assignments shall be subject to the following additional
conditions:
 
(A)           except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
 
(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
 
(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (provided that in the event of two or more
concurrent assignments to members of the same Assignee Group (which may be
effected by a suballocation of an assigned amount among members of such Assignee
Group) or two or more concurrent assignments by members of the same Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group), the Assignment Fee will be $3,500 for up to four concurrent
assignments or suballocations plus $500 for each additional concurrent
assignment or suballocation), and any Eligible Assignee to which any Loans are
assigned that is not then a Lender shall deliver to the Administrative Agent an
Administrative Questionnaire; and
 
(D)           the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(iii)            Subject to Section 12.04(b)(iv) and the acceptance and
recording thereof, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Section
5.01, Section 5.02, Section 5.03 and Section 12.03).  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 12.04 shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.04(c).
 
 
84

--------------------------------------------------------------------------------

 

(iv)            The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.  In
connection with any changes to the Register, if necessary, the Administrative
Agent will reflect the revisions on Annex I and forward a copy of such revised
Annex I to the Borrower and each Lender.
 
(v)            Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire and, if required hereunder, applicable tax forms
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in Section 12.04(b)and any written consent to such
assignment required by Section 12.04, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this Section
12.04(b).
 
(c)
 
(i)            Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 12.02 that affects such Participant.  In
addition such agreement must provide that the Participant be bound by the
provisions of Section 12.03.  Subject to Section 12.04(c)(ii), the Borrower
agrees that each Participant shall be entitled to the benefits of Section 5.01,
Section 5.02 and Section 5.03 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.04(a).  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 4.01(c) as though it were a Lender.
 
 
85

--------------------------------------------------------------------------------

 

(ii)            A Participant shall not be entitled to receive any greater
payment under Section 5.01 or Section 5.03 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.03 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 5.03(d) as though it were a Lender.
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 12.04(d) shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
 
(e)           Notwithstanding any other provisions of this Section 12.04, no
transfer or assignment of the interests or obligations of any Lender or any
grant of participations therein shall be permitted if such transfer, assignment
or grant would require the Borrower and the Guarantors to file a registration
statement with the SEC or to qualify the Loans under the “Blue Sky” laws of any
state.
 
Section 12.05         Survival; Revival; Reinstatement.
 
(a)           All covenants, agreements, representations and warranties made by
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, any other Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid.  The provisions of Section 5.01, Section
5.02, Section 5.03 and Section 12.03 and ARTICLE XI shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans or the termination of this
Agreement, any other Loan Document or any provision hereof or thereof.
 
(b)           To the extent that any payments on the Indebtedness or proceeds of
any collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect.  In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.
 
 
86

--------------------------------------------------------------------------------

 

Section 12.06         Counterparts; Integration; Effectiveness.
 
(a)           This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.
 
(b)           This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof.  THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
(c)           Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
 
Section 12.07         Severability.  Any provision of this Agreement or any
other Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof or thereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
 
Section 12.08         Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, without limitations obligations under Swap
Agreements) at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Restricted Subsidiary against any of and
all the obligations of the Borrower or any Restricted Subsidiary owed to such
Lender now or hereafter existing under this Agreement or any other Loan
Document, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be unmatured.  The rights of each Lender under this Section 12.08 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender or its Affiliates may have.
 
 
87

--------------------------------------------------------------------------------

 

Section 12.09         GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS.
 
(a)           THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS.  THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE
AND DOES NOT PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN
ANY COURT OTHERWISE HAVING JURISDICTION.
 
(c)           EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE
ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED
PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO
BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL
AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANOTHER PARTY IN ANY OTHER JURISDICTION.
 
(d)           EACH PARTY HEREBY (25) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN; (26) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (27) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (28)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.
 
 
88

--------------------------------------------------------------------------------

 

Section 12.10         Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 12.11         Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed xli) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), xlii) to the extent requested
by any regulatory authority, xliii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, xliv) to any other
party to this Agreement or any other Loan Document, xlv) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, xlvi) subject to an agreement
containing provisions substantially the same as those of this Section 12.11, to
(1) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (2) any
actual or prospective counterparty (or its advisors) to any Swap Agreement
relating to the Borrower and its obligations, xlvii) with the consent of the
Borrower or xlviii) to the extent such Information (1) becomes publicly
available other than as a result of a breach of this Section 12.11 or (2)
becomes available to the Administrative Agent or any Lender on a nonconfidential
basis from a source other than the Borrower.  For the purposes of this Section
12.11, “Information” means all information received from the Borrower or any
Restricted Subsidiary relating to the Borrower or any Restricted Subsidiary and
their businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or a Restricted Subsidiary; provided that, in the
case of information received from the Borrower or any Restricted Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section 12.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  
 
Section 12.12         Interest Rate Limitation.  It is the intention of the
parties hereto that each Lender shall conform strictly to usury laws applicable
to it.  Accordingly, if the transactions contemplated hereby would be usurious
as to any Lender under laws applicable to it (including the laws of the United
States of America and the State of New York or any other jurisdiction whose laws
may be mandatorily applicable to such Lender notwithstanding the other
provisions of this Agreement), then, in that event, notwithstanding anything to
the contrary in any of the Loan Documents or any agreement entered into in
connection with or as security for the Notes, it is agreed as follows:  (3) the
aggregate of all consideration which constitutes interest under law applicable
to any Lender that is contracted for, taken, reserved, charged or received by
such Lender under any of the Loan Documents or agreements or otherwise in
connection with the Notes shall under no circumstances exceed the maximum amount
allowed by such applicable law, and any excess shall be canceled automatically
and if theretofore paid shall be credited by such Lender on the principal amount
of the Indebtedness (or, to the extent that the principal amount of the
Indebtedness shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower); and (4) in the event that the maturity of the Notes is
accelerated by reason of an election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest under law applicable to any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by
such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the principal amount of
the Indebtedness (or, to the extent that the principal amount of the
Indebtedness shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower).  All sums paid or agreed to be paid to any Lender for
the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Lender, be amortized, prorated, allocated
and spread throughout the stated term of the Loans evidenced by the Notes until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law.  If
at any time and from time to time (1) the amount of interest payable to any
Lender on any date shall be computed at the Highest Lawful Rate applicable to
such Lender pursuant to this Section 12.12 and (2) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Lender would be less than the amount of interest payable to such Lender computed
at the Highest Lawful Rate applicable to such Lender, then the amount of
interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12.
 
 
89

--------------------------------------------------------------------------------

 

Section 12.13         EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”
 
 
90

--------------------------------------------------------------------------------

 

Section 12.14         Reaffirmation and Grant of Security Interest.  The
Borrower and each Subsidiary hereby (i) confirms that each Security Instrument
(for purposes of this Section 12.14, as defined in the Existing Term Loan
Agreement) to which it is a party or is otherwise bound and all assets, property
and interests encumbered thereby will continue to guarantee or secure, as the
case may be, to the fullest extent possible in accordance with the Loan
Documents, the payment and performance of all Indebtedness under this Agreement.
 
Section 12.15         No Third Party Beneficiaries.  This Agreement, the other
Loan Documents, and the agreement of the Lenders to make Loans hereunder are
solely for the benefit of the Borrower, and no other Person (including, without
limitation, any Subsidiary of the Borrower, any obligor, contractor,
subcontractor, supplier or materialman) shall have any rights, claims, remedies
or privileges hereunder or under any other Loan Document against the
Administrative Agent, any other Agent or any Lender for any reason
whatsoever.  There are no third party beneficiaries.
 
Section 12.16         USA Patriot Act Notice.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.
 
[SIGNATURES BEGIN NEXT PAGE]
 
 
91

--------------------------------------------------------------------------------

 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.
 
BORROWER:
 
ROSETTA RESOURCES INC.
   
/s/ Michael J. Rosinski
   
Michael Rosinski
   
Chief Financial Officer


 
Annex I-1

--------------------------------------------------------------------------------

 


ADMINISTRATIVE AGENT:
 
BNP PARIBAS, as Administrative Agent and as a Lender
                   
By:
/s/ Polly Schott
   
Name:
Polly Schott
   
Title:
Director
                   
By:
/s/ Betsy Jocher
   
Name:
Betsy Jocher
   
Title:
Director


 
2

--------------------------------------------------------------------------------

 


SYNDICATION AGENT:
 
WELLS FARGO ENERGY CAPITAL, INC., as Syndication Agent and as a Lender
           
By:
/s/ Bryan McDavid
   
Name:
Bryan McDavid
   
Title:
Assistant Vice President


 
3

--------------------------------------------------------------------------------

 


LENDER:
 
UNIONBANCAL EQUITIES, INC., as a Lender
           
By:
/s/ Ted McNulty
   
Name:
Ted McNulty
   
Title:
Senior Vice President
                   
By:
/s/ John W. Schmidt
   
Name:
John W. Schmidt
   
Title:
Vice President


 
4

--------------------------------------------------------------------------------

 


LENDER:
 
AMEGY BANK NATIONAL ASSOCIATION, as a Lender
                   
By:
/s/ W. Bryan Chapman
   
Name:
W. Bryan Chapman
   
Title:
Senior Vice President


 
5

--------------------------------------------------------------------------------

 

ANNEX I
LIST OF COMMITMENTS
Total Commitments
 
Name of Lender
Percentage
Commitment
BNP Paribas
33.333333333%
$25,000,000.00
Wells Fargo Energy Capital, Inc.
26.666666667%
$20,000,000.00
UnionBanCal Equities, Inc.
20.000000000%
$15,000,000.00
USB Capital Resources, Inc.
13.333333333%
$10,000,000.00
Amegy Bank National Association
6.666666667%
$  5,000,000.00
TOTAL
100.00000000%
$ 75,000,000.00

 
 
6


--------------------------------------------------------------------------------